Exhibit 10.23
 
CONFIDENTIAL TREATMENT REQUESTED:  INFORMATION FOR WHICH
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS OMITTED AND
MARKED WITH “**”.  AN UNREDACTED VERSION OF THIS DOCUMENT HAS
ALSO BEEN PROVIDED TO THE SECURITIES AND EXCHANGE COMMISSION.


CONTRACT FOR PRODUCTS AND SERVICES


THIS AGREEMENT, dated as of January 4, 2010 (“Effective Date”) (together with
the schedules, appendices, attachments and exhibits attached hereto and hereby
incorporated herein in their entirety by reference) (“Agreement”), by and among
DISH Network L.L.C., a Colorado company having its principal office at 9601 S.
Meridian Blvd., Englewood, Colorado 80112  (“Company”), NeuLion USA, Inc., a
Delaware corporation having its principal place of business at 1600 Old Country
Road, Plainview, New York 11803 (“NeuLion”) and solely for purposes of Section
34 of this Agreement, NeuLion, Inc., an Ontario corporation having its principal
place of business at 463 King Street West, 3rd Floor, Toronto, Ontario, Canada
M5V 1K4 (“Parent”), each of Company and NeuLion being a “Party”, and together,
the “Parties”.  For purposes of this Agreement, “Affiliate” shall mean any
person or entity directly or indirectly controlling, controlled by or under
common control with another person or entity, which for NeuLion currently
include, without limitation, the entities that directly or indirectly control
the IPTV services known as Talfazat, TV-Desi and KyLinTV.  For clarity (and
without limitation of the foregoing), a division or department of NeuLion shall
be an Affiliate of NeuLion for purposes of this Agreement.


W I T N E S S E T H:


WHEREAS, Company desires to hire NeuLion to provide certain services on a
non-exclusive basis in connection with Company’s offering of a
subscription-based, Company-branded, pay internet protocol television (“IPTV”)
service to consumers and other potential customers in the United States, its
territories and possessions, and such other locations as the Parties agree to
offer the Service (as defined in Section 2 below) (the “Territory”), as further
described in this Agreement;


WHEREAS, on a non-exclusive basis and as further described in this Agreement,
NeuLion desires to provide such services to Company, including without
limitation, the provisioning and support of a customizable, end-to-end IPTV
service utilizing NeuLion’s IPTV-related software, systems and personnel
(collectively, “NeuLion’s IPTV Platform”), for which IPTV service Company will
provide the Content (as defined in Section 2 below); and


WHEREAS, subject to the terms and conditions of this Agreement, in connection
with the foregoing, Company desires to purchase from NeuLion, and NeuLion
desires to supply to Company, on a non-exclusive basis, set-top boxes
manufactured under license of NeuLion (“Set-Top Boxes” or “STBs”) and bearing
the brand name of Company (or such other brand name(s) as may be designated by
Company in accordance with this Agreement) for sale, lease or other transfer to
third parties (including without limitation, through any of Company’s Affiliates
and/or through Company’s or any of its Affiliate’s retailers or distributors);
 
Proprietary & Confidential
1

--------------------------------------------------------------------------------


 
NOW, THEREFORE, in consideration of the premises and mutual covenants contained
in this Agreement, and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the Parties agree as follows:


1.           Term.  This Agreement shall commence on the Effective Date and
expire on May 15, 2013 (the “Initial Term”), unless earlier terminated as
otherwise provided for herein.  In the event that there are ******* Subscribers
(as defined in Section 2 below) in the aggregate across all languages offered
(the “Renewal Minimum”) as of the date that is sixty (60) days prior to the last
day of the Initial Term, Company shall have the option (but not the obligation),
in its sole discretion for any reason or no reason, to extend this Agreement for
an additional three (3) year period (the “Renewal Term”).  If Company elects to
exercise its option to extend this Agreement for the Renewal Term, Company shall
provide NeuLion with written notice of such election no later than sixty (60)
days prior to the last day of the Initial Term of this Agreement.  Except as
otherwise expressly provided for herein, such renewal shall be on the same terms
and conditions as provided for during the Initial Term (inclusive of, without
limitation, the fees set forth in Exhibit C hereto).  If the number of
Subscribers has not reached the Renewal Minimum as of the date that is sixty
(60) days prior to the last day of the Initial Term, Company may nonetheless
exercise its option to renew as described in this Section 1, provided that
during the Renewal Term, the Operations Fees payable by Company to NeuLion as
set forth in Section B.1. of Exhibit C hereto shall be calculated using
*******.  As used herein, “Term” shall mean the Initial Term and the Renewal
Term, if any.


2.           NeuLion Services.  As more fully described in Exhibit A hereto, the
services to be provided to Company by NeuLion under this Agreement (the “NeuLion
Services”) shall consist of the setup and operation of an end-to-end standard
definition, white-labeled IPTV service to be branded and made available by
Company to consumers and other customers (as determined by Company at any time
and from time to time in its sole discretion for any reason or no reason) in the
Territory (the “Service”), in addition to any other services and deliverables as
may be set forth in this Agreement, including without limitation the
provisioning of STBs by NeuLion to Company for resale, lease or other transfer
in Company’s sole discretion to Subscribers (as defined below) so that
Subscribers may receive and view the Service.  For clarity (and without
limitation of any of the foregoing), the Service is separate and apart from the
NeuLion Services and is the product resulting from the combination of, among
other things as hereinafter set forth, the NeuLion Services on the one hand, and
the audio, video, data and other content for the Service that is provided to
NeuLion by Company and/or its Affiliates at any time and from time to time
during the Term and the Wind Down Period in their sole discretion for the
Service (“Content”), on the other hand.  To the extent Company elects in its
sole discretion for any reason or no reason to do so, Company shall be
responsible for all advertising and marketing of the Service.  In addition to
(and without limitation of any of the foregoing or any other provision of this
Agreement), NeuLion shall be solely and exclusively responsible for ensuring
that the NeuLion Services and all components of the Service other than the
Content comply with applicable Laws (as defined in Section 6 below).  For
further clarity, the Service is intended to be delivered to Subscribers through
a STB for viewing on a monitor or television set and is not intended to be
delivered directly to Subscribers through a personal computer or mobile device
 
Proprietary & Confidential
2

--------------------------------------------------------------------------------


 
(other than a STB) for viewing thereon.  Except as provided for in Exhibit C,
Section B (4), the Parties acknowledge and agree that no minimum number of
customers or subscribers to the Service (collectively, “Subscribers”), whether
calculated on a cumulative, per Reporting Period (as defined in Section I.2 of
Exhibit A hereto) or other basis, to the Service shall be required for NeuLion
to perform its obligations hereunder and that Company has made no guarantees or
assurances as to any minimum number of Subscribers.  Notwithstanding anything
set forth to the contrary herein, NeuLion shall not in any way, directly or
indirectly: (a) use the Service, the packaging in which STBs are shipped to
Subscribers (including without limitation the literature and documentation
accompanying such STBs), or any of the STB Components, to market, promote,
solicit orders for or sell any product or service other than the Service itself
or such other product(s) and/or service(s) as may be expressly authorized by
Company in a writing signed by a Senior Vice President or an Executive Vice
President of Company (or his/her designee); or (b) use the STBs for any purpose
other than the provisioning of the Service, or in connection with their resale
as provided for in Section 3 hereof.  The provisions of the immediately
preceding sentence shall survive expiration or termination of this Agreement for
any reason indefinitely.
 
3.           Set Top Boxes.  Subject to the terms and conditions of this
Agreement (including without limitation those set forth in the exhibits attached
hereto), NeuLion agrees to sell to Company certain STBs for re-sale, lease or
other transfer by Company (including without limitation through one or more
Company Affiliates, or through Company’s or any of its Affiliate’s retailers or
distributors) to enable Subscribers to use the Service, including without
limitation to receive and view the Content contained in the channels or
programming package(s) ordered by the applicable Subscriber, as determined at
any time and from time to time by Company in its sole discretion.  The Parties
acknowledge that STBs are integral to the Service.  All STBs and STB Components
(as defined below) shall meet the specifications set forth in Exhibit B and/or
such other specifications as may be mutually agreed upon by the Parties in
writing from time to time during the Term of this Agreement.  For clarity, all
STBs sold to Company by NeuLion shall come standard with an STB-compatible IR
remote control, power cable, CAT 5 or other compatible Ethernet cable and
written English-language instruction manual that includes the limited warranty
referenced in Section 3(d) (the “STB Components”).  NeuLion shall ensure that
all STBs and STB Components sold to Company are, and continue to be,
manufactured in accordance with such Company-approved specifications.  NeuLion
shall not sell to Company, or ship to any Subscriber, any STB or STB Components
meeting specifications that Company has not approved in writing or that deviate
in any way from the version(s) of the STB or applicable STB Component that
Company approved.  NeuLion agrees to sell individual STB Components to Company
throughout the Term at the prices set forth in Exhibit C hereto.  NeuLion shall
be solely and exclusively responsible for payment of any and all license or
other royalties required for the manufacture, sale or use of the STBs and STB
Components by Subscribers and other STB users.  In addition to (and without
limitation of) the foregoing or any other provision of this Agreement, NeuLion
shall be solely and exclusively responsible for ensuring that all STBs and STB
Components are properly labeled for consumers (including without limitation
Subscribers) in accordance with applicable Laws and that such STBs and STB
Components comply with all applicable Laws.  Notwithstanding anything set forth
to the contrary in this Agreement, Company shall have the right to re-sell,
lease or otherwise transfer Company-purchased STBs (including without limitation
with the software installed thereon) and STB Components to third parties other
than Subscribers during any Migration (as defined in Section 13 below) or
following expiration or termination of this Agreement for any reason.  In
addition to (and without limitation of) the other licenses granted to Company by
NeuLion hereunder, NeuLion hereby grants to Company any and all licenses
necessary in order for Company to re-sell, lease or otherwise transfer
Company-purchased STBs (including without limitation the software therein)
during any Migration or following the expiration or termination of this
Agreement (the “STB Sales Licenses”).  NeuLion acknowledges and agrees that the
STB Sales Licenses are being granted to Company on a perpetual, irrevocable,
royalty-free, worldwide basis; provided, however, that NeuLion shall have no
further obligations with respect to any such resold STBs except to negotiate in
good faith with the buyer(s) thereof with respect to buyer use of, and NeuLion
support of, such resold STBs in connection with all of such buyers’ or any of
their affiliates’ offering of an IPTV service that utilizes NeuLion’s IPTV
Platform.  For clarity, the STB Sales Licenses and the provisions of the
immediately preceding sentence shall survive expiration or termination of this
Agreement for any reason indefinitely.
 
3

--------------------------------------------------------------------------------


 
(a)           Purchase Orders.


(i)           STBs may be ordered by Company at any time during the Term of this
Agreement by the issuance of written purchase orders consistent with the terms
of this Agreement.  NeuLion shall provide Company with all STBs subject to and
in accordance with the terms and conditions of such purchase orders including
without limitation the model selected by Company; provided that NeuLion shall
ensure that all shipments of STBs are delivered to the location(s) specified in
the applicable purchase order not more than twelve (12) weeks following the date
of such purchase order (the “Maximum Delivery Time”).  Without prejudice to any
other rights or remedies available to Company, if any shipment is not delivered
to the delivery location specified in the applicable purchase order within
******* weeks following the date of such purchase order, the total amount
payable to NeuLion by Company thereunder shall be reduced by *******, and
further, if any shipment is not delivered to the delivery location specified in
the applicable purchase order within ******* weeks following the date of such
purchase order, the total amount payable to NeuLion by Company thereunder shall
be reduced by *******.  STB pricing is set forth in Exhibit C attached hereto.


(ii)          In addition to (and without limitation of) any of the foregoing,
Company may (but shall not be obligated to) cancel any purchase order, either in
whole or in part, if delivery of the product ordered is delayed by ninety (90)
days or more in excess of the date that is: (a) ten (10) weeks from the date of
a purchase order if such purchase order specifies shipping by air; or (b) twelve
(12) weeks from the date of a purchase order if such purchase order specifies
shipping by sea.  Any and all amounts paid in advance by Company with respect to
a cancelled purchase order shall be refunded in full to Company by NeuLion
within thirty (30) days following the date on which Company provides NeuLion
with notice of cancellation.  Except as otherwise provided in Exhibit C, Section
C (7) with regard to Company’s ******* aggregate STB purchase commitment during
the first full twelve (12) calendar months of the Term, Company’s obligation to
purchase any item from NeuLion (including without limitation STBs) shall in no
case exceed the quantities specified on a purchase order sent to NeuLion by
Company.
 
Proprietary & Confidential
4

--------------------------------------------------------------------------------


 
(iii)           Notwithstanding anything set forth to the contrary in this
Agreement, with respect to any particular purchase order submitted by Company to
NeuLion, NeuLion shall use the manufacturer specified by Company to manufacture
the applicable STBs and/or STB Components described therein.  Any such
manufacturer shall be selected by Company from: (1) among those manufacturers
then used by NeuLion to supply any other NeuLion Customer with IPTV set top
boxes or related equipment (NeuLion currently uses Beijing Transvideo Digital
Technology Co., Ltd. and Tatung Company) or then used by an Affiliate if ordered
directly from the manufacturer by such Affiliate; and (2) such other
manufacturer(s), if any, as may be recommended by NeuLion.  NeuLion shall
provide Company with a list of manufacturers meeting the criteria set forth in
clauses (1) and (2) of this Section 3(a)(iii) within not more than three (3)
days following a request by Company.


(b)           Market Rights.


(i)           It is expressly understood and agreed that this Agreement does not
grant to NeuLion an exclusive right or privilege to sell to Company or any of
its Affiliates any STB, STB Component or other product or service.  It is
therefore understood that Company and/or any of its Affiliates may contract with
other manufacturers and suppliers for the procurement of comparable products
and/or services, including any other NeuLion Customer (as defined in Section
17).
 
(ii)          NeuLion agrees that purchases by Company under this Agreement
shall neither restrict the right of Company to cease purchasing nor require
Company to continue any level of such purchases.


(iii)         Except as specifically set forth in Exhibit C, Section C (7),
Company shall have no obligation to make any purchases from NeuLion hereunder,
and has made no assurances or guarantees to NeuLion that it will do so.  The
Parties agree that under no circumstances shall NeuLion, or anyone claiming
through NeuLion, its successors or assigns, have any claim against Company
and/or any of its Affiliates, and neither Company nor any of its Affiliates
shall have any liability to NeuLion, or anyone claiming through NeuLion, its
successors or assigns, if such claim arises out of or is brought in connection
with a failure by Company to purchase STBs or any other product in any quantity,
even if it results in: (1) termination of this Agreement; (2) loss of profits or
opportunity; (3) employee actions; or (4) the expenditure of sums in preparation
or anticipation of future orders.


(c)           Conditional Access and Geoblocking.  Unless otherwise authorized
by Company in advance and in writing, NeuLion shall not provide the Service, any
portion thereof, or any STB, to anyone that it reasonably knows, or should have
known, resides or is situated outside of the United States, its territories or
possessions, or intends to receive the Service or an STB outside of the United
States, its territories or possessions.  With respect to the STBs, NeuLion shall
at all times during the Term and the Wind Down Period implement and employ: (i)
conditional access software, techniques and measures that meet or exceed
prevailing industry standards, are reasonably acceptable to Company, and that
restrict access to the Service (including without limitation the Content) to
only those Subscribers that have paid in full for the Service and are authorized
by Company to receive the same (“Conditional Access Measures”);
 
Proprietary & Confidential
5

--------------------------------------------------------------------------------


 
and (ii) geofiltering and geoblocking software, techniques and measures that are
reasonably acceptable to Company and meet or exceed prevailing industry
standards, to restrict access to the Service (including without limitation the
Content) to only those Subscribers with an internet protocol address physically
located in the United States, its territories or possessions
(“Geoblocking/Geofiltering Measures”).  For clarity (and without limitation of
any of the foregoing), all Content must be encrypted at all times so as to
prevent access, viewing and use by individuals or entities that do not have
Company’s authorization to do so.  In connection with its geofiltering and
geoblocking obligations under this Section 3(c), NeuLion shall use a current and
complete database of IP addresses within the United States its territories and
possessions that is obtained from, and updated by, a reliable source of such
information customarily used by other video service providers in accordance with
prevailing industry standards.  NeuLion shall cause such database of IP
addresses located within the United States, its territories and possessions to
be regularly updated on no less than a monthly basis during the Term and the
Wind Down Period to ensure the effectiveness and accuracy of its geofiltering
and geoblocking obligations.  A description of the Conditional Access Measures
and Geoblocking/Geofiltering Measures implemented and employed by NeuLion as of
the Effective Date are set forth in STB specifications attached hereto as
Exhibit B.
 
(d)           Limited Warranty and Warranty Services.  NeuLion shall provide
Company and Subscribers with the warranty and warranty services set forth in
Exhibit E hereto.  For clarity (and without limitation of the foregoing) Company
shall receive such warranty and warranty services under the same terms and
conditions applicable to Subscribers hereunder (including without limitation as
set forth in Exhibit E hereto).


(e)           Quality Assurance.


(i)           With respect to the STBs and STB Components, throughout the Term,
NeuLion shall implement and maintain a quality assurance plan that meets or
exceeds prevailing industry standards.  NeuLion shall provide Company with a
written copy of such plan within ninety (90) days following the Effective Date
and thereafter within twenty (20) days of a written request by Company therefor
from time to time during the Term.


(ii)          NeuLion is solely responsible for the quality of the STBs
purchased by Company from NeuLion pursuant to this Agreement, and the quality
levels of such STBs must not include any requirement for Company inspection and
therefore must approach zero critical and major defects.  Company may (but shall
not be obligated to) carry out an acceptance test at NeuLion’s offices in
Plainview, New York, for STBs that have been delivered to NeuLion from NeuLion’s
manufacturer, but have not yet been shipped to any Subscriber; provided,
however, that the carrying out of an acceptance test by Company shall in no way
be deemed to diminish or reduce any of NeuLion’s warranty and other obligations
hereunder.  NeuLion shall provide Company with the facilities at NeuLion’s
offices in Plainview, New York and all other materials requested by Company as
are reasonably necessary to carry out acceptance testing.  At the request of
Company, NeuLion shall promptly inform Company when any shipment of STBs has
been delivered to NeuLion and is ready to be shipped to Subscribers and/or other
customers of Company.  If any acceptance tests fail, which shall mean a failure
rate ******* of STBs tested, NeuLion shall have thirty (30) days to cure the
problem and present the batch again for acceptance; provided, however, that any
such batch shall not be considered delivered for purposes of Section 3(a) until
such time as the problem is cured and the batch is accepted by Company.  In
addition to (and without limitation of) NeuLion’s other indemnification
obligations under this Agreement, and subject to the provisions of Section 18(b)
of this Agreement, NeuLion shall indemnify, defend and hold Company and its
Affiliates and any employee, officer, director, customer or shareholder of any
of the foregoing harmless against all actions, claims, costs (including without
limitation reasonable attorney’s fees), expenses, losses, damages and other
liability arising from or related to any products liability allegation, claim,
suit or action with respect to the STBs or any STB Component.
 
Proprietary & Confidential
6

--------------------------------------------------------------------------------


 
4.           NeuLion Service Fees.  Company shall pay to NeuLion the applicable
fees set forth in Exhibit C hereto.  Unless otherwise mutually agreed upon by
the Parties in writing, the fees set forth in Exhibit C hereto are the sole
amounts payable by Company to NeuLion under this Agreement (including without
limitation for the STBs, STB Components, the NeuLion Services and any other
products or services provided to Company by NeuLion hereunder).
 


5.           Independent Contractor.  NeuLion is an independent contractor of
Company.  Accordingly, no Party shall, nor shall any officer, director,
employee, servant, agent or independent contractor of either Party: (a) be
deemed an employee of the other Party; (b) commit the other Party to any
obligation; or (c) hold itself, himself, or herself out as an employee of the
other Party or as a Person with the authority to commit the other Party to any
obligation.  As used in this Section 5, the word “Person” means any individual
person, entity (including partnerships, corporations and limited liability
companies), and government or political subdivision thereof (including agencies,
bureaus, offices and departments thereof).


6.           Compliance with Laws *******.


(a)           Compliance with Laws.  Both Company and NeuLion shall comply with
any and all applicable governmental statutes, laws, rules, regulations,
ordinances, codes, directives and orders (whether federal, state, municipal or
otherwise) and all amendments thereto, now enacted or hereafter promulgated
(“Laws”) in connection with their respective performance under this
Agreement.  Each Party shall be solely responsible for its compliance with all
Laws that apply to its obligations under this Agreement.


(b)           *******.  NeuLion shall not, and shall ensure that none of its
Affiliates, take any action which *******.  For purposes of the preceding
sentence, NeuLion products shall include, without limitation, set top boxes
(including without limitation the STBs) manufactured and/or sold by or on behalf
of NeuLion.  This Section 6(b) is not intended to negate or limit any
obligations either Party may have under any applicable Laws.  The obligations
set forth in this Section 6(b) shall not apply to NeuLion following completion
of an acquisition of at least a fifty percent (50%) ownership interest in the
Company by an entity (other than a Company Affiliate) that offers services that
directly compete with the NeuLion Services provided to Company hereunder.
 
Proprietary & Confidential
7

--------------------------------------------------------------------------------


 
7.           Intellectual Property Rights and Deliverables.
 
(a)           The Parties acknowledge and agree that each Party owns its
respective intellectual property rights, including without limitation all known
and hereafter existing rights, including without limitation, U.S. and foreign
copyrights, trademarks, service marks, trade dress, inventions, patents, patent
applications, software, know-how and other similar intellectual property and
proprietary rights (“Intellectual Property Rights”).  All uses of the
Intellectual Property Rights shall inure to the sole benefit of and be on behalf
of the Party that owns such rights.  The Parties acknowledge and agree that each
Party’s Intellectual Property Rights, and the goodwill associated therewith, are
valuable properties belonging to each Party, and that all rights thereto are and
shall remain the sole and exclusive property of the Party that owns such
rights.  The Parties acknowledge and agree that Company and/or its Affiliates
may, in their sole and absolute discretion, develop, create, market, promote,
sell and provide, directly or indirectly, products or services utilizing
intellectual property similar to or competitive with the NeuLion IP (defined in
Section 7(b)) or other property rights owned or controlled by NeuLion or its
Affiliates, including without limitation, intellectual property based on the
same or similar open source software upon which any NeuLion IP may be
based.  Notwithstanding anything set forth in this Agreement to the contrary,
nothing herein shall confer upon either Party, any of its respective Affiliates
or any other third party any right of ownership in any of the other Party’s
Intellectual Property Rights.  The provisions of this Section 7(a) shall survive
expiration or termination of this Agreement (for any reason) indefinitely.


(b)           NeuLion IP.   Company understands and agrees that NeuLion shall
utilize its (and/or its Affiliates’) proprietary intellectual property in the
performance of the NeuLion Services, which intellectual property consists of the
Transcoder Licensed Programs (as defined in Section 7(c)(i) below), NeuLion’s
proprietary customer management, support and billing software, NeuLion’s
proprietary STBs (and all software installed thereon), NeuLion’s standard
electronic programming guide, NeuLion Marks (as defined below), and all patents,
trademarks, service marks and tradenames owned by NeuLion or on which any
license or other right granted to Company or Subscribers by NeuLion hereunder is
based (either in whole or in part) (collectively, “NeuLion IP”).  With the
exception of the Content, the Subscriber Information, and the look and feel of
the Company EPG (as defined in Section C of Exhibit A) (including without
limitation, customizations to NeuLion’s standard electronic programming guide to
create such look and feel) and any all Intellectual Property Rights owned by
Company or any of its Affiliates, NeuLion shall be the owner of the Service and
all Intellectual Property Rights therein contained.  For clarity, Company shall
at all times during the Term and thereafter own the look and feel of the Company
EPG, and the NeuLion IP shall specifically exclude Subscriber Information, the
Content, the look and feel of the Company EPG, any materials provided by Company
or any of its Affiliates to NeuLion in connection with this Agreement in which
Company or any of its Affiliates has any Intellectual Property Rights (including
without limitation any Marks or logos of Company or any of its Affiliates) and
any Intellectual Property Rights owned by Company or any of its Affiliates.  For
further clarity, and with the exception of the customization and look and feel
of the Company EPG, the Parties hereto agree that none of the deliverables
provided by NeuLion to Company under this Agreement, or any improvements,
modifications or additions that may be made thereto, shall be deemed to be
“works made for hire” under the federal copyright laws and that NeuLion shall be
the owner/author for all, and Company will not contend to the
contrary.  Notwithstanding anything set forth to the contrary in this Agreement,
nothing set forth in this Agreement shall prohibit either Party from using
general knowledge or know-how gained in connection with its performance
hereunder or otherwise during the Term of this Agreement or thereafter.  With
respect to the NeuLion IP, the Parties agree that, absent written authorization
from NeuLion, Company and its Affiliates will not take any action in
contravention of any intellectual property Laws.   Company’s violation of the
provisions of the immediately preceding sentence shall be a material breach of
this Agreement.
 
Proprietary & Confidential
8

--------------------------------------------------------------------------------


 
(c)           Content.


(i)           General.  To the extent necessary for NeuLion to fulfill its
obligations under this Agreement, Company grants to NeuLion a limited right to
use, store encode/transcode (using NeuLion’s proprietary video
encoding/transcoding software, the “Transcoder Licensed Programs”), and
distribute the Content solely for the purpose of providing the NeuLion Services
to Company and delivering the Service to Subscribers during the Term and the
Wind Down Period subject to and in accordance with this Agreement; provided,
however, that at the written request of Company, NeuLion shall immediately cease
any or all of the foregoing activities with respect to all or any portion of the
Content as may be specified by Company.  For clarification and not by way of
limitation, NeuLion shall have no right to distribute Content, in its original
form or in any encoded, transcoded or other format to anyone other than
Subscribers during the Term of this Agreement and the Wind Down Period unless
otherwise approved in advance in writing by Company.  Notwithstanding anything
set forth herein to the contrary, under no circumstance shall NeuLion use the:
(A) Service to broadcast any content other than the Content; or (B) the feed of
any Content provided by Company (whether fiber or otherwise) for any purpose
other than to provide the NeuLion Services to Company and to deliver the Service
to Subscribers during the Term and the Wind Down Period subject to and in
accordance with this Agreement.  At no time shall Company or any of its
Affiliates be under any obligation whatsoever to provide any minimum amount or
specific type of Content to or through NeuLion in connection with the
Service.  Company shall have the right at any time and from time to time in its
sole and absolute discretion for any reason or no reason to: (1) select the
Content to be provided via the Service; and (2) modify, substitute, replace or
discontinue any such Content or portion thereof.


(ii)          Company Requirements.  Company acknowledges that in order for the
Service to be available to Subscribers during the Term and the Wind Down Period,
Company must: (A) acquire and aggregate the Content on a daily basis; (B)
deliver, at Company’s expense, the Content to NeuLion at the cross connect panel
at any mutually agreed upon NeuLion data center facility located in the
continental United States (currently NeuLion’s data center located in Palo Alto,
California) in a mutually agreed upon format and timeframe as required for daily
broadcast to Subscribers and at a quality level reasonably sufficient for such
broadcast (for clarity, and without limitation, NeuLion shall be solely and
exclusively responsible for any and all cross connect fees incurred as a result
of Company’s delivery of the Content); and (C) create and deliver to NeuLion
Content meta data (to include, without limitation, Content title and
description, Content promotional images (if any) and broadcast Content
programming schedules) in a format and pursuant to timelines to be mutually
agreed upon from time to time during the Term and the Wind Down Period by the
Parties, acting reasonably.  Neither NeuLion nor any of its Affiliates shall be
entitled to any amounts from Company or any third party in connection with
Company’s sale of advertising, if any, using or in connection with the Service.
 
Proprietary & Confidential
9

--------------------------------------------------------------------------------


 
(d)           Trademarks. Company and NeuLion (either Party, a “TM Licensor”)
each hereby grants to the other (“TM Licensee”), during the Term and the Wind
Down Period, and subject to the terms of this Agreement, a limited,
non-exclusive, non-revocable, royalty-free, non-transferable and
non-sublicensable license to display and distribute their respective service
marks and trademarks (“Marks”), throughout the Territory, in or on promotional
material, provided such use is reasonably necessary to perform as contemplated
by this Agreement and is approved in advance in writing, by the applicable TM
Licensor.  If the applicable TM Licensor does not approve in writing of any such
proposed use within five (5) days of a written request from TM Licensee, such
request shall be deemed to have been denied by TM Licensor.  TM Licensee agrees
to comply with TM Licensor’s written trademark usage policies as provided to TM
Licensee by TM Licensor.  Title to and ownership of the TM Licensor’s Marks
shall remain with TM Licensor at all times.  The license granted by TM Licensor
does not include any ownership interest in the respective Mark(s) and does not
include the right to modify or alter any of such Mark(s) in any way.  TM
Licensee shall not take any action inconsistent with TM Licensor’s ownership of
its respective Marks and any benefits accruing from use of such Marks shall
automatically vest in TM Licensor.  TM Licensee shall not create any combination
marks with the TM Licensor’s Marks.  This license expressly does not include any
use of the Marks for domain or subdomain names.  If TM Licensee’s use of the
licensed Marks does not conform to TM Licensor’s quality standards in TM
Licensor’s commercially reasonable opinion, TM Licensor shall, in writing,
notify TM Licensee of such nonconformance.  If TM Licensee does not cure such
nonconformance within forty-eight (48) hours of such notice, TM Licensor may
terminate the license granted TM Licensee hereunder.  If TM Licensee does not
cure such nonconformance within fifteen (15) days of such notice, TM Licensor
may immediately terminate this Agreement upon written notice to TM Licensee.
 
(e)           NeuLion License.  NeuLion hereby grants the following limited
licenses for the Term of this Agreement and the Wind Down Period:


(i)           to Company a limited, non-exclusive, nontransferable license to
install and use the NeuLion Transcoder Licensed Programs on hardware owned or
operated by Company (or its Affiliates or third party vendors), within the U.S.
or outside the U.S., for the purpose of encoding/transcoding Content for
transmission to NeuLion for distribution to Subscribers and to make backup
copies as reasonably necessary;


(ii)          to Company a limited and non-exclusive license to market,
distribute, and sublicense the Service, STBs (including without limitation any
and all software installed on such STBs) and STB Components to Subscribers;


(iii)         to Subscribers a limited license to receive and use the Service
for purpose of subscribing, ordering, and viewing the Content.
 
Proprietary & Confidential
10

--------------------------------------------------------------------------------


 
For clarity, the licenses granted in this Section 7(e) that reference the
Service pertain only to those portions of the Service in which NeuLion owns
Intellectual Property Rights and expressly excludes any and all Content.


8.           Company Branding Rights.  Company shall have, as further provided
for herein, private label branding rights on the Service and STBs with the name,
logo and/or other identifying information as may be specified by Company at any
time and from time during the Term in its sole discretion for any reason or no
reason.  Except as may otherwise be required by applicable Laws, neither Company
nor any of its Affiliates shall have any obligation to include information
identifying NeuLion as the creator, source, distributor, manufacturer or
provider of the Service or any other similar or related services or products,
including without limitation, the STBs; provided, however, that the STB initial
startup page shall be branded by Company with Company’s logo and in smaller, yet
clearly identifiable typeface, the phrase “Powered by NeuLion” in the manner
depicted in Exhibit H hereto, which Exhibit H may be changed at any time and
from time to time by Company acting reasonably (e.g., if Company elects to
change its logo), provided that “Powered by NeuLion” is included in any such
replacement STB initial startup page in the same font size and style as shown in
the Exhibit H attached hereto as of the Effective Date.  Additionally, the
manufacturer of the STB may be identified by means of a small imprint or sticker
on the bottom of the STB.  For clarity (and without limitation of the
foregoing), except as may otherwise be required by applicable Laws and as
expressly set forth in this Section 8, no component of the Service (including
without limitation any deliverable to be provided to Company by NeuLion
hereunder, STB or STB Component) shall be labeled, branded or otherwise marked
with any Mark, name, logo or other marking of NeuLion, its Affiliates, or any
third party other than Company, unless expressly agreed to in writing by
Company.
 
9.           Customer and Subscriber Pricing and Business Rules.  Company shall
have the right, in its sole discretion for any reason or no reason, to
determine: (a) the pricing and packages (if any) applicable to the Content or
any portion thereof (including without limitation any required buy-throughs, a
la carte channels and any and all combination(s) of channels offered to
Subscribers as part of the Service) and the type and pricing of any and all
equipment provided to Subscribers in connection with the Service (including
without limitation STBs and STB Components); (b) the fees charged to Subscribers
in connection with the Service (if any) (including without limitation with
respect to specific a la carte channels and programming packages); (c) the
Business Rules; and (d) any and all terms and conditions (including without
limitation the form and substance of any and all agreements by and between
Company and Subscribers) applicable to Subscribers’ receipt of the
Service.  Company shall have the right to modify, change, delete or replace any
of the foregoing at any time and from time to time in its sole discretion for
any reason or no reason.  NeuLion shall implement any changes referenced in this
Section 9 as soon as commercially reasonably practicable following a request by
Company, consistent with NeuLion’s practices for implementing similar changes
for other NeuLion Customers (NeuLion’s current practice is to implement ordinary
course changes within five (5) business days).  For the avoidance of doubt (and
without limitation of any of the foregoing), with respect to NeuLion and its
Affiliates, the relationship between Subscribers and Company (whether
contractual or otherwise) shall be for the sole benefit of Company.   For
purposes of this Agreement, “Business Rules” shall mean any term, requirement,
condition, process or procedure associated with Company’s customization of the
Service (including without limitation,
 
Proprietary & Confidential
11

--------------------------------------------------------------------------------


 
with respect to billing, packaging, retail pricing, promotions and equipment
returns) that are provided by Company to NeuLion for implementation.  By way of
example only (and not in limitation), Business Rules may address any of the
following: (i) policies regarding shipping of STBs; (ii) Content packaging
design, naming and retail pricing; (iii) required “buy throughs” for certain
Service subscriptions; (iv) amount of taxes charged on shipping and handling of
STBs; (v) the number of days before service is disconnected for non-payment by a
Subscriber; (vi) use of remanufactured STBs; (vii) out-of-warranty STB
exchanges; and (viii) STB lease and purchase programs.  In addition to (and
without limitation of NeuLion’s obligation to implement changes described in
this Section 9 as soon as commercially reasonably practicable following a
request by Company, consistent with NeuLion’s practices for implementing similar
changes for other NeuLion Customers), NeuLion agrees to, in any event, once per
calendar quarter, implement changes to the Business Rules in item (ii) above no
later than thirty (30) days following receipt of such changes in writing from
Company.
 
10.           Representations and Warranties.
 
(a)           NeuLion.  NeuLion hereby warrants and represents that: (i) it has
the right, power and authority to enter into this Agreement and to fully perform
its obligations under this Agreement; (ii) entering into this Agreement does not
violate any existing agreement between NeuLion and any third party; (iii) it has
and will maintain for the Term and the Wind Down Period (as defined in Section
13 below) all the necessary rights, title and ownership in and to the NeuLion IP
to perform its obligations hereunder and to grant the licenses contained in
Section 7(e) of this Agreement; (iv) none of the NeuLion IP, STBs, STB
Components, NeuLion Services nor any of the deliverables to be provided to
Company by NeuLion hereunder, either in whole or in part, infringe upon or
constitute a misappropriation (or at any time during the Term and the Wind Down
Period will infringe upon or constitute a misappropriation) of any Intellectual
Property Rights of any third party; (v) the use in the Territory of the STBs,
STB Components and the Service by Subscribers and others is not prohibited or
restricted by any Laws, industry or governmental standards or regulations which
may apply to the manufacture or sale of STBs or the provision of the Service;
(vi) as of the Effective Date and at all times during the Term and the Wind Down
Period, the ******* channel limit described in Exhibit C, paragraph B(1) for
purposes of the Monthly Operations Fee is no more restrictive than the same or
similar channel limit imposed on any other NeuLion Customer for purposes of
charging the same or a similar fee to such other NeuLion Customer; (vii) as of
the Effective Date and at all times during the Term, the performance standards
and provisions applicable thereto set forth in Exhibit G are and will be as
favorable or more favorable than any performance standards and the provisions
applicable thereto provided by NeuLion to any other NeuLion Customer; and (viii)
as of the Effective date, when compared on a net-effective basis, the fees,
charges and other amounts payable by Company hereunder are each as favorable or
more favorable than the same or similar fees, charges and other amounts charged
by NeuLion to any NeuLion Customer except for NeuLion Affiliates.
 
(b)           Company.     Company hereby warrants and represents that: (i) it
has the right, power and authority to enter into this Agreement and to fully
perform its obligations under this Agreement; (ii) entering into this Agreement
does not violate any existing agreement between Company and any third party; and
(iii) it has and will maintain for the Term and the Wind Down Period all the
necessary license, rights, title and/or ownership in and to the Content, and to
the Marks that it will provide to NeuLion for NeuLion’s use in connection with
this Agreement; and (iv) it has no knowledge or reasonable basis to believe that
the Content and the Company-provided Marks infringe upon, violate or constitute
a misappropriation of any Intellectual Property Rights of any third party;
 
Proprietary & Confidential
12

--------------------------------------------------------------------------------


 
11.           Performance Standards.  NeuLion shall at all times perform
hereunder in accordance with the Performance Standards set forth in Exhibit F
and Exhibit G.  For clarity (and without limitation of any of the foregoing),
DISH’s right to receive any amounts from NeuLion pursuant to Exhibit G as a
result of NeuLion’s failure to meet any Performance Standard is without
prejudice to DISH’s right to terminate this Agreement in accordance with the
terms and conditions set forth herein (including without limitation Section
12(c)(ii)).


12.           Termination.  This Agreement may be terminated:


(a)           by either Party (i) in the event of a breach of any of the other
Party’s obligations or any representation or warranty set forth in this
Agreement that has not been cured (if curable) within thirty (30) days following
such other Party’s receipt of written notice of such breach from the terminating
Party; (ii) immediately upon the insolvency of or the filing of a petition of
bankruptcy by a Party; or (iii) in accordance with any other provisions of this
Agreement expressly addressing termination;


(b)           upon mutual written Agreement of the Parties;


(c)           immediately by Company: (i) upon a change of control in the
ownership of NeuLion whereby a competitor of Company or any of its Affiliates
directly or indirectly controls NeuLion; (ii) upon NeuLion’s failure to meet any
Performance Standard for a cumulative period of *******; or (iii) if bandwidth
limitations imposed by internet service providers (ISP’s) limit the ability of
Subscribers to use the Service in a manner that materially adversely affects the
expected economic benefits of Company hereunder;


(d)           by Company, after the Year Two Period (as defined in Section B.4
of Exhibit C hereto) and on at least sixty (60) days written notice, in the
event that: (i) Company has ******* Subscribers; and (ii) for a period of time
equal to the period of time remaining in the Initial Term as of the date of
termination, Company ceases offering the Content then on the Service as of the
date of termination via an IPTV service that utilizes an IPTV-dedicated set top
box; or


(e)           by either Party forty-five (45) days after the conclusion of a
Migration of all Subscribers.
 
Proprietary & Confidential
13

--------------------------------------------------------------------------------


 
13.           Migration.  In addition to (and without limitation of) Company’s
right to effect a Migration during the Year Two Period (as defined and further
described in Section B.4 of Exhibit C hereto), at any time and from time to time
on or following the date that is ******* after the Effective Date, and for
forty-five (45) days following expiration or termination of this Agreement for
any reason (such forty-five (45) day period, the “Wind Down Period”), upon
thirty (30) days prior written notice to NeuLion, Company may, in its sole
discretion for any reason or no reason and without liability to NeuLion, effect
a Migration.  As used herein, a “Migration” means the transfer of all or any
portion of the Subscribers from the Service to a different IPTV or other video
service designated by Company (including without limitation, an IPTV or other
video service owned and/or operated by Company or any of its Affiliates (an
“Other Video Service”)) as a result of Company requiring such Subscribers to
change from the Service to such Other Video Service.  A Migration may occur in
phases and Content language by Content language, as determined by Company at any
time and from time to time in its sole discretion for any reason or no
reason.  In the event of a Migration, NeuLion agrees to cooperate with Company
in effecting a smooth transition of the applicable Subscribers to the applicable
Other Video Service.  The Parties shall continue to perform their respective
obligations hereunder (including without limitation NeuLion’s provision of all
Subscriber billing-related services provided as part of the NeuLion Services)
during any Migration.  In this regard, the Parties agree as follows with regard
to any Migration process:
 
(a)           Company shall be entitled to replace Subscribers’ STBs with set
top boxes of its choosing supplied by Company or one or more third parties (the
“Migration STBs”).  As the Migration STBs are provisioned, such Subscriber shall
be converted to the applicable Other Video Service and no longer be considered a
Subscriber under this Agreement for any reason (a “Migrated Subscriber”).
 
(b)           With respect to any Subscriber, NeuLion shall immediately cease
providing any and all billing and collection services for such Subscriber upon
notice from Company that such Subscriber has become a Migrated Subscriber, which
notice may be provided to NeuLion by Company via NeuLion’s web-based support
request tracking system identified in Exhibit F, or by formal notice in
accordance with Section 27.  For clarity (and without limitation of the
foregoing), NeuLion shall continue performing billing and collection services
for each Subscriber until the date on which such Subscriber becomes a Migrated
Subscriber.  With respect to Subscribers that become Migrated Subscribers during
any Reporting Period, NeuLion shall prorate the Operations Fee (as defined in
Section B.1 of Exhibit C hereto) payable by Company to NeuLion for the
applicable Reporting Period based on the number of days during such Reporting
Period that each such Migrated Subscriber remained active and received the
Service prior to the date on which such Subscriber became a Migrated Subscriber.
 
(c)           Except as otherwise expressly set forth in this Section 13(c),
upon NeuLion’s cessation of billing and collection services for a Migrated
Subscriber as set forth in Section 13(b) or 13(f) of this Agreement, NeuLion
shall, at Company’s direction in its sole discretion for any reason or no
reason, promptly return or destroy any and all Confidential Information in its
possession (including but not limited to all copies of any Confidential
Information) with respect to such Migrated Subscriber (including without
limitation Subscriber Information) and certify such destruction in writing to
Company.  If Company fails to direct NeuLion with respect to the disposition of
any such Confidential Information related to a Migrated Subscriber (including
without limitation Subscriber Information), NeuLion shall send all such
Confidential Information to Company’s designated contact person, and if no such
contact person has been designated by Company after NeuLion’s written request to
Company therefor, to the notice address provided in this Agreement within five
(5) days following the date on which such Subscriber became a Migrated
Subscriber.  The provisions set forth herein are in addition to (and without
limitation of) any other obligations of the Parties and their respective
Affiliates set forth herein with respect to the treatment of Confidential
Information (including without limitation Subscriber
 
Proprietary & Confidential
14

--------------------------------------------------------------------------------


 
Information).  For clarity, except for Subscriber Information, and any copies
thereof, with respect to a Subscriber that has either formally contested a bill
for the Service (with respect to which amounts payable thereunder are
outstanding as of the date on which such Subscriber becomes a Migrated
Subscriber) or otherwise has unpaid amounts due and owing for the Service as of
the date on which such Subscriber becomes a Migrated Subscriber (collectively,
the “Contested Bill Subscriber Information”), NeuLion shall not retain any
Subscriber Information following the date that is five (5) days after the date
on which the applicable Subscriber became a Migrated Subscriber.  Upon retaining
any Contested Bill Subscriber Information, NeuLion shall notify Company of the
name and address of the corresponding Subscriber.  Following resolution of any
such contested bill or payment of amounts due and owing for the Service (such
period of time not to exceed sixty (60) days following the applicable
Migration), NeuLion shall immediately send all Contested Bill Subscriber
Information for the applicable Subscriber to Company at the notice address
provided herein.
 
(d)           NeuLion shall invoice Company at a rate of ******* for services
provided to Company by  NeuLion personnel at Company’s written request to assist
Company in any Migration process (the “Migration Services”).  Migration Services
shall include, without limitation, dismantling and returning to Company all
Company-owned equipment located at NeuLion data centers and other such services
as Company may request in writing that NeuLion perform: (1) in connection with a
Migration; and (2) that are in excess of NeuLion’s obligations hereunder (i.e.,
in excess of the NeuLion Services and deliverables to be provided to Company by
NeuLion in the ordinary course of this Agreement).
 
 (e)           At any time during the Term of this Agreement, Company shall have
the option (but not the obligation), in its sole discretion for any reason or no
reason, to transfer Subscriber billing and/or shipping and provisioning services
provided by NeuLion as part of the NeuLion Services to its own or a third-party
billing and/or shipping and provisioning system (in which event NeuLion shall
otherwise continue to perform its obligations hereunder).  The parties agree to
negotiate in good faith the terms and conditions of any such transfer, with the
understanding that the fees set forth in this Agreement shall not change as the
result of a transfer of any such billing and/or shipping and provisioning
services.
 
(f)           If Company elects to effect a Migration of all Subscribers during
the Renewal Term (if any), Company shall complete such Migration within one
hundred eighty (180) days of providing notice thereof to NeuLion in accordance
with this Section 13.
 
(g)           Each Party acknowledges and agrees that it is not hereby granting
any exclusive rights to the other Party or to any of the other Party’s
Affiliates.  Accordingly, nothing set forth in this Agreement shall restrict
Company or any of its Affiliates from directly or indirectly operating or
offering (including without limitation to Migrated Subscribers) any other video
service, including without limitation any other IPTV service, or any other
product or service whatsoever (including without limitation any other video
service that includes content that is the same or similar to all or any part of
the Content, or that contains programming packages that are the same or similar
to the programming packages offered via the Service) at any time and from time
to time during the Term, the Wind Down Period or thereafter.
 
With the exception of Section 13(g), the provisions of this Section 13 shall
survive expiration or termination of this Agreement for any reason for a period
of forty-five (45) days.  The provisions of Section 13(g) shall survive
expiration or termination of this Agreement for any reason indefinitely.
 
Proprietary & Confidential
15

--------------------------------------------------------------------------------


 
14.           Confidentiality. The provisions of this Section 14 shall survive
expiration or termination of this Agreement for any reason indefinitely.


(a)           “Confidential Information” means and shall include: (i) the terms
and conditions of this Agreement and all prices, rates and other financial
information related to the Service; (ii) all information relating to
Subscribers, prospective Subscribers and former Subscribers, including without
limitation, such Subscribers’, prospective Subscribers’ and former Subscribers’
names, addresses, e-mail addresses, internet protocol addresses, telephone
numbers and credit/debit card and billing information (whether obtained directly
or indirectly by NeuLion) (collectively “Subscriber Information”); and (iii) all
information one Party provides to the other which is clearly identified as
confidential or proprietary, or which would logically be considered confidential
or proprietary by virtue of its relation to the subject matter of this
Agreement.  In addition to (and without limitation of) the foregoing and any
other provision of this Agreement addressing Confidential Information (including
without limitation Subscriber Information), except as otherwise expressly
provided herein with respect to NeuLion and as necessary for NeuLion to perform
hereunder subject to and in accordance with this Agreement, NeuLion shall not
directly or indirectly sell, transfer or use any Confidential Information,
including without limitation any Subscriber Information.  For clarity, any and
all prospective Subscriber, Subscriber or former Subscriber credit/debit card
information collected by or on behalf of NeuLion in connection with its
performance hereunder shall constitute Subscriber Information.  Neither Company
nor any of its Affiliates shall sell, transfer or use any Confidential
Information received from NeuLion except as necessary for Company to perform
hereunder.  Confidential Information (including without limitation Subscriber
Information) disclosed by either Party to the other (and/or in the case of
Subscriber Information, obtained directly or indirectly by NeuLion from
prospective Subscribers, Subscribers and former Subscribers as a result of its
performance hereunder) shall be held by the recipient in confidence and not be
made available for third parties to use (except by Company to one or more of its
Affiliates in connection with Company’s performance hereunder and except by
Company with respect to Subscriber Information (which Subscriber Information,
for clarity, Company shall exclusively own and may, in its sole discretion for
any reason or no reason, without limitation, use for any purpose whatsoever or
sell, transfer or otherwise distribute to any person or entity
whatsoever)).  For clarity (and without limitation of the foregoing), at no time
during the Term or thereafter shall NeuLion disclose any Confidential
Information (including without limitation Subscriber Information) to any of its
Affiliates or any other third party.  Subject to the provisions of Section 14(b)
with respect NeuLion, each Party will direct its employees, Affiliates (solely
with respect to Company), contractors, consultants and representatives who have
access to any Confidential Information to comply with all of the terms of this
Section 14.  Information shall not be Confidential Information if it is: (i) or
becomes available to the public through no wrongful act of the receiving Party;
(ii) already in the possession of the receiving Party and not subject to any
agreement of confidence between the Parties; (iii) received from a third Party
without restriction for the benefit of the disclosing Party and without breach
of this Agreement; (iv) independently developed by the receiving Party; or (v)
disclosed pursuant to a requirement of a duly empowered government agency or a
court of competent jurisdiction after due notice
 
Proprietary & Confidential
16

--------------------------------------------------------------------------------


 
and an adequate opportunity to intervene is given to the disclosing Party unless
such notice is expressly prohibited by such government agency or court of
competent jurisdiction.  Except as otherwise expressly set forth herein, within
five (5) days following the end of the Wind Down Period, each Party shall at the
other Party’s direction, either return or destroy all of the other Party’s
Confidential Information (including without limitation all Subscriber
Information), and in the case of destruction, so certify to the other Party in
writing; provided that in the event that either Party does not so direct the
other Party, the receiving Party shall destroy the other Party’s Confidential
Information (including without limitation the return of all Subscriber
Information by NeuLion to Company) and, at the other party’s request certify
such destruction to the other Party in writing.  For clarity, except for
Subscriber Information, and any copies thereof, with respect to a Subscriber
that has either formally contested a bill (with respect to which amounts payable
thereunder are outstanding as of the date that is five (5) days following the
end of the Wind Down Period) or otherwise has unpaid amounts due and owing for
the Service as of the date that is five (5) days following the end of the Wind
Down Period (collectively, the “Wind Down Contested Bill Subscriber
Information”), NeuLion shall not retain any Subscriber Information following the
date that is five (5) days after the last day of the Wind Down Period.  Upon
retaining any Wind Down Contested Bill Subscriber Information, NeuLion shall
notify Company of the name and address of the corresponding
Subscriber.  Following resolution of any such contested bill or payment of
amounts due and owing for the Service (such period of time not to exceed sixty
(60) days following the last day of the Wind Down Period), NeuLion shall
immediately send all Wind Down Contested Bill Subscriber Information for the
applicable Subscriber to Company at the notice address provided herein.
 
(b)          In addition to (and without limitation of) the provisions of
Section 14(a), NeuLion shall not make available any Company Confidential
Information (including without limitation Subscriber Information) to any
employee of NeuLion that works on any matter related or connected to the
businesses of NeuLion’s Affiliates or any entity or individual that currently or
in the future operates or directs the business activities of any of such
Affiliates, either in whole or in part.  This Section 14(b) shall not apply to
NeuLion’s full-time management personnel at the vice president level or above,
or NeuLion’s accounting and technical personnel employed by NeuLion on a
full-time basis, solely to the extent that: (1) such personnel have a need to
know such Company Confidential Information and require access to the same in
order for NeuLion to perform hereunder; and (2) the access to and use of such
Company Confidential Information (including without limitation Subscriber
Information) by such personnel does not otherwise violate any provision of this
Agreement.  At all times during the Term and thereafter, NeuLion shall use its
best efforts to cooperate with Company to ensure NeuLion’s compliance with the
terms and conditions of this Section 14(b).


15.           Records and Reporting.     In addition to (and without limitation
of) any other reporting obligations set forth in this Agreement, and except as
provided in Exhibit G hereof, at all times during the Term and the Wind Down
Period NeuLion shall provide Company with real time, web-based access to all
order, billing, support and other customer and Subscriber records and
documentation (including without limitation Subscriber Information) collected or
maintained by or on behalf of NeuLion in connection with the Service.  In
addition to (and without limitation of) the foregoing, NeuLion shall provide
Company with electronic copies of any such records and documents within
twenty-four (24) hours of a request by Company.
 
Proprietary & Confidential
17

--------------------------------------------------------------------------------


 
16.           Subscriber Information; Targeting; PCI; Privacy Policy.


(a)           Subscriber Information. Subscribers shall be deemed customers of
Company and shall be under the sole ownership of the Company and not
NeuLion.  NeuLion agrees that Subscriber Information is Company Confidential
Information at all times during and after the Term, including for clarity, and
without limitation, after expiration or termination of this Agreement for any
reason and after any Migration or the Wind Down Period.  NeuLion may use the
Subscriber Information solely for the purpose of performing its obligations
under this Agreement and for no other purpose whatsoever.  Notwithstanding
anything set forth to the contrary in this Agreement, any and all Subscriber
Information shall at all times during the Term and thereafter be owned by, and
remain the sole and exclusive property of, Company.  NeuLion expressly
acknowledges and agrees that under no circumstances shall it share any
Subscriber Information with, or otherwise disclose any Subscriber Information
to, any third party, including without limitation its Affiliates, any other
service provider or any other NeuLion content providers.  The provisions of this
Section 16(a) shall survive expiration or termination of this Agreement for any
reason indefinitely.


(b)           Targeting.    During the Term and thereafter, NeuLion will not,
and will ensure that NeuLion’s Affiliates will not, in any way directly or
indirectly target any Subscribers or former Subscribers for purposes of
marketing, promoting, selling or soliciting orders for any product or service
other than the Service through the direct or indirect use of any Subscriber
Information or any list derived, including or compiled in any way
therefrom.  Subject to Section 6(b) of this Agreement, this Section 16(b) shall
not prohibit NeuLion from using any information generally available in the
marketplace for purposes of marketing, advertising or selling any services, or
communicating with potential customers regarding such services generally,
including without limitation through the use of radio, television, telephone,
newspaper advertisements and mass mailings.  The provisions of this Section
16(b) shall survive expiration or termination of this Agreement for any reason
indefinitely.


(c)           PCI Data Security Standards.  NeuLion will at all times protect
the confidentiality and security of cardholder data of potential Subscribers,
Subscribers and former Subscribers (“Cardholder Data”) in compliance with the
Payment Card Industry Data Security Standards (“PCI Data Security Standards”)
promulgated by the PCI Security Standards Council, LLC or any successor entity
thereto, as may be amended from time to time, and which are available
at:  https://www.pcisecuritystandards.org.  NeuLion acknowledges and agrees that
Cardholder Data may only be used: (i) to the extent necessary to verify, store,
process or transmit Cardholder Data to Company to complete a card transaction;
(ii) for fraud control; (iii) as specifically agreed to by the applicable
payment card company, provided that such use has also been approved in writing
by Company, such approval not to be unreasonably withheld; or (iv) as required
by applicable Laws.  In the event of a breach or intrusion of or otherwise
unauthorized access to Cardholder Data stored at or for NeuLion, NeuLion will
immediately notify Company and the applicable payment card company, in the
manner required in the PCI Data Security Standards, and provide Company and the
applicable payment card company and their respective designees access to
NeuLion’s facilities and all pertinent records to conduct a review of NeuLion’s
compliance with the PCI Data Security Standards. NeuLion will fully cooperate
with any review of their facilities and records provided for herein. NeuLion
will maintain appropriate business continuity procedures and systems to ensure
security of Cardholder Data in the event of a disruption, disaster or failure of
NeuLion’s data systems.  NeuLion and its successors and assigns will comply with
the PCI Data Security Standards after termination or expiration of this
Agreement.
 
Proprietary & Confidential
18

--------------------------------------------------------------------------------


 
(d)           Privacy Policy.  Company shall make available to NeuLion, and to
each Subscriber to the Service, a clear written statement of its privacy policy
relating to Subscribers’ personally identifiable information (the “Privacy
Policy”).  NeuLion shall comply with the Privacy Policy at all
times.  Furthermore, NeuLion acknowledges and agrees that all Subscriber
Information collected by, or provided to, NeuLion pursuant to and related to
this Agreement, whether collected from, or provided by, Company or a Subscriber,
shall be subject to, and used in accordance with, the terms and conditions of
the Privacy Policy and all applicable Laws.


17.           *******.


(a)           During the Term and the Wind Down Period, NeuLion agrees that the
NeuLion Services provided to Company and the Service provided to Subscribers
shall be ******* Company and Subscribers (including without limitation, the
Service) under this Agreement (collectively, the “NeuLion Customers,” and each a
“NeuLion Customer”).  In furtherance of the foregoing, NeuLion agrees that
******* for any other reason whatsoever.  Accordingly, NeuLion will provide
******* NeuLion Customers from time to time during the Term.  In addition to
(and without limitation of) the foregoing, NeuLion shall offer Company *******
NeuLion Customers (other than NeuLion Affiliates).  In addition to (and without
limitation of) the foregoing, NeuLion will not: *******
 
Proprietary & Confidential
19

--------------------------------------------------------------------------------


 
******* NeuLion Customer.  Notwithstanding anything set forth to the contrary in
this Section 17, this Section 17 shall not prohibit NeuLion from providing
*******.
 
(b)           In addition to (and without limitation of) the foregoing,
commencing on the date on which Company achieves ******* during the Term and the
Wind Down Period, provided Company maintains *******, NeuLion agrees that the
fees, charges and any and all amounts payable by Company to NeuLion pursuant to
Sections A, B and C of Exhibit C, on an individual net- effective basis, shall
be ******* the fees, charges or amounts payable *******. The obligations set
forth in this Section 17(b) shall not apply to NeuLion following completion of
an acquisition of at least a fifty percent (50%) ownership interest in the
Company by an entity (other than a Company Affiliate) *******.


18.           General Indemnification; Defense; Cooperation.


(a)           Except to the extent of the Indemnitee Group’s (as hereinafter
defined) negligence or misconduct, each Party (the “Indemnitor”) shall
indemnify, defend and hold harmless the other Party (and solely with respect to
Company, its Affiliates), and its and their respective officers, directors,
employees, agents and shareholders, and its and their respective assigns, heirs,
successors and legal representatives (collectively, the “Indemnitee Group”) from
and against any and all costs, losses, liabilities, damages, lawsuits,
judgments, claims, actions, penalties, fines and expenses, including without
limitation, interest, penalties, reasonable attorneys’ fees, and all monies paid
to one or more people or entities that are not the Parties or an Affiliate of
Company, agents or representatives, in the investigation, defense or settlement
of any or all of the foregoing (“Claims”), that are made by any third party to
the extent that such Claims arise out of, or are incurred in connection with:
(i) Indemnitor’s performance or failure to perform under this Agreement; (ii)
Indemnitor’s breach of any of its obligations hereunder; (iii) Indemnitor’s
breach of any representation or warranty contained in this Agreement; or (iv)
Indemnitor’s failure to comply with any Law. 
 
Proprietary & Confidential
20

--------------------------------------------------------------------------------


 
(b)           Indemnification Process.  In the event that a Claim is asserted
against the Indemnitee Group that would give rise to a claim for indemnification
under this Section 18, the Indemnitee Group shall: (i) provide written notice to
Indemnitor within ten (10) days after becoming aware of such Claim; provided
that Indemnitor’s obligation to defend shall only be reduced to the extent that
its ability to provide a defense has been materially and adversely affected by
any failure to so notify; and (ii) Indemnitor, at its sole cost and expense and
upon written notice to the Indemnitee Group, may assume the defense of such
Claim with counsel selected by Indemnitor in its sole and absolute discretion. 
The Indemnitee Group: (i) shall not compromise the Claim in any way or admit
liability without Indemnitor’s prior written consent; and (ii) shall cooperate
with Indemnitor in defense of such Claim and accept any settlement recommended
by Indemnitor so long as (1) the Indemnitee Group does not admit any fault or
liability under such settlement; and (2) the entire amount of such settlement is
paid by Indemnitor. 
 
(c)           Indemnification Process for High-Risk Claims.  Notwithstanding the
foregoing provision and anything to the contrary contained herein, in the event
of Claims relating to or arising from the Indemnitee Group’s third-party
contracts, the Indemnitee Group’s or a third party’s intellectual property
rights pursuant to Section 19 of this Agreement, the Indemnitee Group shall have
the right to select counsel in its sole and absolute discretion, at Indemnitor’s
sole but reasonable cost and expense, and shall have the right to the exclusive
conduct of all negotiations, litigation, settlements and other proceedings
arising from any such Claim; provided that Indemnitor shall have the right to
approve any settlement that requires Indemnitor to indemnify the Indemnitee
Group against a settlement payment.  Indemnitor shall cooperate with the
Indemnitee Group in connection with any such negotiation, litigation,
settlement, defense or other proceeding and shall not compromise the Claim in
any way or admit liability without the Indemnitee Group’s prior written consent.
 
(d)  Survival.  The provisions of this Section 18 shall survive the expiration
or termination of this Agreement (for any reason) indefinitely. 


19.           IP Indemnification.


(a)           In addition to (and without limitation of) each Party’s respective
indemnification obligations set forth in Section 18 of this Agreement: (i)
NeuLion will indemnify, defend and hold harmless Company and it Affiliates and
its and their respective officers, directors, employees, agents and
shareholders, and its and their respective assigns, heirs, successors and legal
representatives (the “Company Group”) from and against all third-party claims
against, and any related damages, claims, expenses (including reasonable
attorney’s fees), judgments, liabilities and costs, which such party may suffer
or incur relating to any claim or action alleging that the NeuLion IP, the STBs,
the STB Components, the NeuLion Services, the Service (excluding the Content)
(solely for purposes of this Section 19, collectively, the “NeuLion IP
Indemnification Items”) infringe  any third-party Intellectual Property Rights;
and (ii) Company will indemnify, defend and hold harmless NeuLion and its
officers, directors, employees, agents and shareholders, and its and their
respective assigns, heirs, successors and legal representatives (the “NeuLion
Group”) from and against all third-party claims against, and any related
damages, claims, expenses (including reasonable attorney’s fees), judgments,
liabilities and costs, which such party may suffer or incur relating to any
claim or action alleging that the Content infringes any third-party Intellectual
Property Rights.
 
Proprietary & Confidential
21

--------------------------------------------------------------------------------


 
(b)           In the event of any third-party claim against a member of the
Company Group in respect of any of the NeuLion IP Indemnification Items, or any
portion thereof, NeuLion, at its option, may: (a) obtain the right to use such
NeuLion Indemnification Items, or applicable portion thereof, without obligation
on the part of Company to the owner of the allegedly infringed intellectual
property; (b) modify the infringing portion of the NeuLion IP Indemnification
Items without materially diminishing the functionality or performance, thereof,
to become non-infringing at NeuLion’s sole expense; or (c) discontinue the use
of infringing NeuLion Indemnification Items, or the infringing portion thereof,
to the extent that NeuLion continues to meet its obligations hereunder.  In the
event of any third-party claim against any member of the NeuLion Group in
respect of the Content, Company, at its option, may: (i) obtain the right to use
the Content without obligation on the part of NeuLion to the owner of the
allegedly infringed intellectual property, or (ii) discontinue the use of
infringing Content.  The provisions of this Section 19 shall survive the
expiration or termination of this Agreement (for any reason) indefinitely. 


20.           Limitation of Liability.  THE PARTIES AGREE THAT, EXCEPT FOR
BREACHES OF, OR CLAIMS UNDER, SECTIONS ******* OF THIS AGREEMENT, NEITHER PARTY
SHALL BE LIABLE FOR ANY INDIRECT, EXEMPLARY, SPECIAL, INCIDENTAL, CONSEQUENTIAL,
PUNITIVE, OR OTHER INDIRECT DAMAGES OF WHATEVER NATURE, WHETHER FORESEEABLE OR
NOT, INCLUDING WITHOUT LIMITATION, ANY PAYMENT FOR LOSS OF GOODWILLL WHETHER
SUCH LIABILITY IS ASSERTED ON THE BASIS OF CONTRACT, TORT (INCLUDING NEGLIGENCE
AND STRICT LIABILITY) OR OTHERWISE, EVEN IF IT HAS BEEN ADVISED OF THE
POSSIBILITY OF SUCH DAMAGES.


21.           Assignment; Amendment; Waiver; Subcontracting.


(a)           Neither Party may assign this Agreement or any of its respective
rights or obligations under this Agreement without the prior written consent of
the other Party; provided, however, that Company may assign this Agreement to an
Affiliate of Company in whole or in part at any time upon notice to
NeuLion.  Notwithstanding the foregoing, the public offering of a Party, a sale
of a controlling interest in a Party, or a sale of substantially all of the
assets of a Party shall not constitute an assignment for purposes of this
Section.


(b)           This Agreement and the rights and obligations hereunder may not be
in whole or part: (i) amended; (ii) waived; or (iii) subcontracted by either
Party, without the prior written consent of the other Party.  Any purported
modification without such prior written consent shall be null and
void.  Notwithstanding anything set forth to the contrary in this Agreement,
Company may subcontract its obligations, either in whole or in part, to any of
its Affiliates at any time and from time to time in its sole discretion for any
reason or no reason, provided that Company shall be responsible for the acts and
omissions of its Affiliate(s).  The failure of a Party to assert any of its
rights under this Agreement, including without limitation the right to demand
strict performance, shall not constitute a waiver of such rights.
 
Proprietary & Confidential
22

--------------------------------------------------------------------------------


 
22.           Audit.  Subject to the confidentiality provisions of this
Agreement, during the Term of this Agreement and for a period of two (2) years
thereafter, NeuLion shall keep and maintain accurate and complete books and
records of account in connection with its performance under this Agreement
(including without limitation internet protocol addresses all data related to
the STBs and the Service and all other items with respect to which NeuLion has
any reporting obligations to Company hereunder).  For clarity, with the
exception of Contested Bill Subscriber Information (with respect to which
amounts payable thereunder are outstanding as of the date that is five (5) days
following the end of the Wind Down Period), all Subscribers, former Subscribers
and Migrated Subscribers shall be identified in NeuLion’s books and records by
such Subscribers’, former Subscribers’ and Migrated Subscribers’ corresponding
STB MAC address(es), or by such other information as may be mutually agreed upon
by the Parties in writing that uniquely identifies each such Subscriber, former
Subscriber and Migrated Subscriber.  For further clarity (and without limitation
of any of the foregoing) this Section 22 shall not affect NeuLion’s obligations
to return and/or destroy Confidential Information (including without limitation
Subscriber Information) in accordance with the terms and conditions of this
Agreement.  Company may audit the books and records of NeuLion relevant to this
Agreement no more than twice each year.  All such audits shall be performed at
NeuLion’s principal offices, in the United States, where such records are kept
by an independent accounting firm chosen by Company.  Except as otherwise
provided in this Section 22, all audits shall be performed at the sole expense
of the Company.  All such audits will take place on reasonable notice and during
NeuLion’s normal business hours.  Such audits will be conducted to determine
that NeuLion is or has performed in accordance with the terms and conditions of
this Agreement and all Business Rules (including without limitation, with
respect to NeuLion’s accounting, billing, cash collection and cash distribution
obligations in connection with this Agreement).  NeuLion shall cooperate with
Company by making available all personnel and books and records relevant to this
Agreement that are requested by the applicable independent accounting firm
during any audit conducted hereunder.  Any accounting discrepancies will be
resolved within thirty (30) days from the last day of the audit, and in the
event those discrepancies reveal an overcharge of, or underpayment to, Company
by Neulion that is *******, NeuLion will pay the amount of such overpayment or
underpayment together with the reasonable and actual costs of the audit incurred
by Company within sixty (60) days of the completion of the applicable
audit.  The audited books and records as well as the results of any such audit
shall be considered Confidential Information as set forth in this Agreement;
provided, however, nothing in this provision shall be construed to preclude the
use of such materials in the course of litigation between the Parties regarding
this Agreement, if necessary.   Company shall be entitled to conduct an audit
regardless of the existence of any claim, dispute, controversy, litigation or
other action between the Parties.  The provisions of this Section 22 shall
survive expiration or termination of this Agreement for any reason or no reason
for a period of two (2) years.


23.           No Third Party Beneficiaries.  Except as otherwise set forth
herein, this Agreement is entered solely by and between the Parties and shall
not be deemed to create any rights in, or obligations to, any third parties.
 
24.           Insurance.  NeuLion shall, at its own expense, obtain and maintain
the following insurance:
 
(i)           Commercial General Liability, with coverage including, without
limitation, premises/operations, contractual, personal and advertising injury,
and products/completed operations liabilities, with limits of at least five
million dollars ($5,000,000) per occurrence for bodily injury and property
damage combined.  Company shall be named as an additional insured.
 
Proprietary & Confidential
23

--------------------------------------------------------------------------------


 
(ii)          Worker’s Compensation insurance, including coverage for all costs,
benefits, and liabilities under Worker’s Compensation and similar laws which may
accrue in favor of any person employed by NeuLion for all states in which the
Services are rendered, and Employer’s Liability insurance with limits of
liability of at least two hundred fifty thousand dollars ($250,000) per accident
or disease and seven hundred fifty thousand dollars ($750,000) aggregate by
disease.


Insurance shall be purchased from companies having a rating of A-VII or better
in the current Best’s Insurance Reports published by A.M. Best
Company.  Policies of insurance shall provide that they will not be canceled or
materially changed without at least thirty (30) days prior written notice to
Company.  Certificates of insurance evidencing coverage shall be submitted in
advance of or concurrent with the execution of this Agreement, and on each
insurance policy renewal thereafter.  NeuLion shall, at Company's request,
provide copies of required insurance policies.  If NeuLion does not provide
Company with such certificates of insurance, or if in Company’s sole opinion,
such policies do not afford adequate protection for Company, Company will so
advise NeuLion, and if NeuLion does not furnish evidence of acceptable coverage
within fifteen (15) days, Company shall have the right, in its sole discretion
for any reason or no reason, to immediately terminate this Agreement.  Failure
to obtain and maintain required insurance shall not relieve NeuLion of any
obligation contained in this Agreement.  Additionally, any approval by Company
of any of NeuLion’s insurance policies shall not relieve NeuLion of any
obligation contained in this Agreement, including liability for claims in excess
of described limits.


25.           Force Majeure.  Notwithstanding anything to the contrary set forth
in this Agreement, neither Party shall be liable to the other for its failure to
perform any of its obligations under this Agreement during the period of a Force
Majeure Event to the extent that performance is prevented by such Force Majeure
Event.  The party that is prevented from fully performing its obligations under
this Agreement due to such Force Majeure Event (the “Affected Party”) shall
promptly take and continue to take all reasonable actions to resume its
performance as soon as possible.  “Force Majeure Event” shall mean the following
unforeseen and extraordinary events that are beyond the reasonable control of
the Affected Party:  (a) acts of God; (b) acts of a public enemy; (c) acts of a
government in its sovereign capacity; (d) war; (e) catastrophic weather
conditions such as hurricanes, tornadoes and typhoons; (f) fire, earthquakes,
floods, epidemics, quarantine restrictions, sabotage, riot and embargoes; (g)
transmission of Content through the ‘last mile’, or final leg of delivering
connectivity from the Subscriber’s local communications provider to the
Subscriber’s viewing location; and (h) failure of financial institutions or
payment systems, which in every case listed in items (a) through (g) above are:
(i) without fault or negligence of the Affected Party or its suppliers and
subcontractors, and (ii) prevent the Affected Party from performing its
obligations under this Agreement.  The Affected Party shall provide notice to
the other party of a Force Majeure Event within twenty four (24) hours following
the commencement of the Force Majeure Event (or, if not possible due to such
Force Majeure Event, as soon as possible thereafter).  Such notice shall
specify, at minimum, the date and time of commencement of the Force Majeure
Event, the cause of the Force Majeure Event and the Affected Party’s plan to
resume its performance.  Events for which such notice is not delivered shall not
be deemed to be Force Majeure Events.  In the event that a Force Majeure Event
prevents the Affected Party from performing its obligations under this
Agreement, in whole or in part, for a period of ten (10) or more days in excess
of the applicable time period specified herein for such performance, if any, the
other party shall have the right to terminate this Agreement immediately upon
delivery of written notice to the Affected Party.  For the avoidance of doubt,
NeuLion’s payments to Company hereunder shall not be excused during the period
of any Force Majeure Event except to the extent that a Force Majeure Event
listed in item (h) above prevents or delays such payments.
 
Proprietary & Confidential
24

--------------------------------------------------------------------------------


 
26.           Governing Law.  The relationship between the Parties and their
present and future Affiliates, including without limitation all disputes,
controversies or claims, whether arising in contract, tort, under statute or
otherwise, shall be governed by and construed in accordance with the laws of the
State of New York applicable to contracts to be made and performed entirely
within the State of New York by residents of the State of New York, without
giving any effect to any of its conflict of law or any other provisions that
would require the application of the laws of any other jurisdiction.  If Company
chooses to file a lawsuit or pursue an action arising from or relating to this
Agreement or the relationship between the Parties created hereby, such lawsuit
or action shall be litigated solely and exclusively before the United States
District Court for the Southern District of New York or the United States
District Court for the Eastern District of New York, and if neither the United
States District Court for the Southern District of New York nor the United
States District Court for Eastern District of New York has subject matter
jurisdiction over any such matter, then such matter shall be litigated solely
and exclusively before the appropriate state court of competent jurisdiction
located in the County of New York or the County of Nassau, New York.  If NeuLion
chooses to file a lawsuit or pursue an action arising from or relating to this
Agreement or the relationship between the Parties created hereby, such lawsuit
or action shall be litigated solely and exclusively before the United States
District Court for the District of Colorado, and if the United States District
Court for the District of Colorado does not have subject matter jurisdiction
over any such matter, then such matter shall be litigated solely and exclusively
before the appropriate state court of competent jurisdiction located in the City
and County of Denver in the State of Colorado.  The parties and their present
and future Affiliates consent to the in personam jurisdiction of the United
States District Court for the Southern District of New York and the United
States District Courts for the Eastern District of New York, the United States
District Court for the District of Colorado, and the appropriate state courts
located in the County of New York and the County of Nassau in the State of New
York and the City and County of Denver in the State of Colorado, and waive,
fully and completely, any right to dismiss and/or transfer any action pursuant
to Title 28 U.S.C. Section 1404 or 1406 (or any successor statute).


27.           Notices.  Any notice, request, demand or other communication
required to be given or made in connection with this Agreement shall be: (a) in
writing; (b) delivered or sent (i) by hand delivery, evidenced by a signed,
dated receipt, (ii) postage prepaid via U.S. certified mail, return receipt
requested, (iii) by overnight delivery via a nationally recognized courier
service, charges prepaid, or (iv) via confirmed facsimile transmission; and (c)
deemed given or made on the date of delivery (if by hand delivery, certified
mail, or overnight courier service), or on the date of sending (if by facsimile
transmission), if sent to the applicable Party at the addresses set forth below,
or to such other persons or address(es) as either Party may designate from time
to time by written notice to the other Party in accordance with this Section 27:
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
Proprietary & Confidential
25

--------------------------------------------------------------------------------


 
If to NeuLion, to:


NeuLion USA, Inc.
Attn: President
1600 Old Country Road
Plainview, New York 11803
Fax No.: (516) 249-2922


With a copy (which shall not constitute notice) to:


NeuLion USA, Inc.
Attn: General Counsel
1600 Old Country Road
Plainview, New York 11803
Fax No.: (516) 622-7510


If to Company, to:


DISH Network L.L.C.
Attn: Executive V.P. of Sales, Marketing and Programming
9601 S. Meridian Blvd.
Englewood, Colorado 80112
Fax No.: (303) 723-1520
With a copy (which shall not constitute notice) to:


DISH Network L.L.C.
Attn: General Counsel
9601 S. Meridian Blvd.
Englewood, Colorado 80112
Fax No.: (303) 723-1699


28.           All Legal Provisions Deemed Included; Severability; Supremacy.


(a)  Every provision required by Law to be inserted into or referenced by this
Agreement is intended to be a part of this Agreement.  If any such provision is
not inserted or referenced or is not inserted or referenced in correct form
then: (i) such provision shall be deemed inserted into or referenced by this
Agreement for purposes of interpretation; and (ii) upon the application of
either Party this Agreement shall be formally amended to comply strictly with
the Law, without prejudice to the rights of either Party.
 
Proprietary & Confidential
26

--------------------------------------------------------------------------------


 
(b)           In the event that any provision of this Agreement shall be held to
be invalid, illegal or unenforceable, the validity, legality and enforceability
of the remaining provisions shall not in any way be affected or impaired
thereby.


(c)           Unless the application of this subsection will cause a provision
required by Law to be excluded from this Agreement, in the event of an actual
conflict between the terms and conditions set forth above the signature page to
this Agreement and those contained in any schedule, exhibit, appendix, or
attachment to this Agreement, the terms and conditions set forth above the
signature page shall control.  To the extent possible, all the terms of this
Agreement should be read together as not conflicting.


29.           Section and Other Headings.  The section and other headings
contained in this Agreement are for reference purposes only and shall not affect
the meaning or interpretation of this Agreement.


30.           Entire Agreement.  This Agreement represents the full and entire
understanding and agreement between the Parties with regard to the subject
matter hereof and supersedes all prior agreements (whether written or oral) of
the Parties relating to the subject matter of this Agreement.


31.           Remedies.  In the event of any breach or threatened breach by a
Party of any of the terms and provisions of this Agreement, the other Party, in
addition to any other rights or remedies available to such Party, shall have the
right to injunctive, declaratory and any other equitable relief that may be
available to such Party as if no other remedies were provided herein for such
breach.


32.           Capitalized Terms in Exhibits.    Capitalized terms used in any
exhibit, schedule or attachment hereto that are not otherwise defined therein
shall have the meaning ascribed to them in this Agreement.


33.           Joint Press Release.  On a date following execution of this
Agreement to be mutually agreed upon in writing by the Parties, either Party may
issue a press release which shall be in substantially the form of the draft
press release attached hereto as Exhibit I, but which remains subject to being
finalized by mutual written agreement of the Parties.  Except as otherwise
expressly provided in this Section 33, neither Party shall issue any press
releases regarding this Agreement or the transactions contemplated hereby unless
mutually agreed by the Parties in writing.


34.           Parent Guaranty.   By execution below, Parent hereby guarantees
the performance of NeuLiuon’s obligations under this Agreement and agrees to be
jointly and severally liable therefor.
 
Proprietary & Confidential
27

--------------------------------------------------------------------------------



 
35.           Filing of Redacted Agreement.   NeuLion shall provide Company with
an opportunity to review and approve (such approval not to be unreasonably
withheld) any redacted version of this Agreement prior to filing the same with
any governmental agency, whether in the United States (including without
limitation the U.S. Securities and Exchange Commission) or Canada, or any other
third party.  Such review and approval by Company shall take place within a
commercially reasonable period of time taking into consideration any filing
deadlines imposed by applicable Laws of which NeuLion makes Company aware.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
 
 
 
 
Proprietary & Confidential
28

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first above written.






NeuLionUSA, Inc.
Company:
DISH Network L.L.C.

 


By:
 /s/ Roy E. Reichbach
 
By:
 /s/ Thomas A. Cullen
  (Authorized Signature)          (Authorized Signature)

 
     Roy E. Reichbach
 
     Thomas A. Cullen
Type or Print Name of Person Signing    Type or Print Name of Person Signing

 
     Secretary
 
     EVP
Title    Title 

 
Solely with respect to the guarantee contained in Section 34 of this Agreement,
Parent has executed this Agreement by its duly authorized representatives as of
the day and year first written above:
 
NeuLion, Inc.


By:          /s/ Roy E. Reichbach                         

 
Name: Roy E. Reichbach                                   


Title:   Secretary                                                 
 
 
 
[SIGNATURE PAGE TO CONTRACT FOR PRODUCTS AND SERVICES DATED AS OF
JANUARY 4, 2010]
 
Proprietary & Confidential
29

--------------------------------------------------------------------------------


 
EXHIBIT A
NEULION PROVIDED SERVICES


During the Term and the Wind Down Period, NeuLion shall provide the NeuLion
Services and deliverables set forth in this Exhibit A for all functions required
to provide the Service as set forth in, and subject to and in accordance with,
this Agreement, except that it is agreed and understood that during the Wind
Down Period, NeuLion shall not be required to provide any new functionality or
modifications to the NeuLion Services; provided that NeuLion shall ensure that
during the Wind Down Period the NeuLion Services and the Service are maintained
at the same or at least the same level of quality, service and performance as
provided by NeuLion to Company during the Term (including without limitation
NeuLion’s provision to Company of any and all software fixes and patches during
the Wind Down Period under the same terms and conditions applicable to NeuLion’s
provision of such software fixes and patches during the Term).  The NeuLion
Services and such deliverables shall include, without limitation, a web-based
order entry tool, set top box manufacturing and fulfillment, Content encoding
and management, Content delivery, Subscriber activation, and all back office
operations for the Service including without limitation the performance of
billing and collection services for Company and Subscribers.  In addition to
(and without limitation of) NeuLion’s other obligations set forth in this
Agreement, NeuLion shall be responsible for obtaining any and all requisite
legal and regulatory approvals for any locality where the Service is provided in
the Territory.


A.           Order Entry and Billing System.


1.           Order Entry System.   NeuLion shall provide a web-based order entry
system whereby new Subscribers, or an agent acting on behalf of a new
Subscriber, may order the Service (including without limitation one or more
STBs, as determined by Company at any time and from time to time in its sole
discretion for any reason or no reason) from Company (the “Order Entry
System”).  The Order Entry System shall support direct order entry capture from
any one or more of Company’s web sites (“Company Websites”) and, at Company’s
request, third-party websites that Company has authorized to promote the Service
and provided NeuLion with written notice of such authorization (“Affiliate
Websites”).  The Company Websites shall be created, published and maintained at
Company’s sole expense and in Company’s sole discretion to market and promote
the Service, and shall direct potential orders for the Service to the Order
Entry System via a graphical user interface (GUI) to be provided by Company.  In
accordance with applicable Business Rules, the Order Entry System shall be
customized by NeuLion to be branded as directed by Company and shall be online
and fully-functional not later than the Launch Date (as defined in Section K of
this Exhibit A).  In addition to such other functionality as may be mutually
agreed upon by the Parties from time to time during the Term and the Wind Down
Period, the Order Entry System shall include, at a minimum:


(a)           the functionality to accept orders for the Service and STBs and to
accept payments therefor;


(b)           the following fields to be completed by each Subscriber when
placing an order for the Service:
 
Proprietary & Confidential
30

--------------------------------------------------------------------------------


 
 
·
First Name;

 
·
Last Name;

 
·
Service Address;

 
·
Billing Address;

 
·
Home Telephone Number;

 
·
Work Telephone Number (optional);

 
·
Mobile Telephone Number (optional);

 
·
Email Address;

 
·
Credit/Debit Card Type;

 
·
Credit/Debit Card Number;

 
·
Credit/Debit Card Expiration Date; and

 
·
Any other fields reasonably requested by Company;



(c)           terms and conditions of service applicable to the Service, as
specified by Company from time to time and at any time in its sole discretion
for any reason or no reason (including without limitation as may be required by
applicable Laws and/or to make such terms binding and enforceable on the
Subscriber), and a traceable click through “I agree” or “I accept” of such terms
and conditions prior to ordering service;


(d)           tracking and reporting of time and date each customer accepted
such terms and conditions; and


(e)           functionality to allow third-party retailers/resellers, if any,
authorized by Company at any time and from time to time in its sole discretion
for any reason or no reason to place orders for STBs and the Service for
prospective Subscribers and to track sales (including without limitation sales
performed by such retailers/resellers via one or more websites) origination to
the applicable retailer/reseller (for example, and without limitation, for
purposes of allowing Company to identify retailers/resellers in order to pay
such retailers/resellers commissions, incentives or other payments to the extent
that Company elects to do so at any time and from time to time in its sole and
absolute discretion for any reason or no reason).


(f)            functionality to allow tracking of sales origination for orders
for STBs and the Service placed as a result of click-throughs from Affiliate
Websites.


2.           Billing and Management Systems.    The Subscriber billing and
account management systems used by NeuLion to support the Service (the “Billing
Systems”) will be fully accessible by Company and its customer service
representatives via the web on a 24/7 basis during the Term and the Wind Down
Period and shall provide such functionality as reasonably requested by Company,
including without limitation, the ability for Company to, in real time: (a)
apply payments, credits, discounts and refunds to any Subscriber account; (b)
view all Subscriber and account information and other data that NeuLion will
otherwise provide to Company pursuant to the NeuLion reporting requirements set
forth in Section I of this Exhibit A and elsewhere in this Agreement; and (c)
activate new Subscribers and deactivate existing Subscribers at any time and
from time to time in Company’s sole discretion for any reason or no reason.  For
clarity, Company and Company’s customer service representatives shall at all
times during the Term and the Wind Down Period, on a 24/7 basis, except as
provided for in Exhibit G, have full access via the web to the Billing Systems
so as to provide Company with visibility to all Subscriber billing and account
records and information.  NeuLion shall promptly provide Company with copies of
any additional information related to Subscribers or to the Service as may be
requested by Company at any time and from time to time during the Term and the
Wind Down Period.
 
Proprietary & Confidential
31

--------------------------------------------------------------------------------


 
B.           Content Encoding and Management.


1.           Transcoder Licensed Programs.     NeuLion shall deliver, install,
implement, support, maintain and provide remote management of the Transcoder
Licensed Programs operating on Company supplied and owned server(s) meeting the
minimum specifications set forth in Exhibit D (“Company Servers”), the use of
which Transcoder Licensed Programs shall support the provision of the Service
through all Company-authorized STBs provided to Company by NeuLion in accordance
with this Agreement.  Installation of the Transcoder Licensed Programs on the
Company Servers shall be performed by NeuLion so that the same are fully
operational for the provision of the Service no later than ten (10) days
following the  availability of Company supplied hardware and payment as set
forth in Exhibit C.  For clarity (and without limitation of any of the
foregoing) the Transcoder Licensed Programs shall be compatible with Company’s
delivery of Content in serial digital interface (SDI) format.  Notwithstanding
anything set forth herein to the contrary, under no circumstances during the
Term or at any time thereafter shall NeuLion or any of its Affiliates: (a) take
any action which would cause any harm or damage to the Company Servers or any
other systems or equipment owned or controlled by Company or any of its
Affiliates; (b) access the Company Servers or any other systems or equipment
owned or controlled by Company or any of its Affiliates, except as specifically
contemplated hereunder with respect to NeuLion in order for NeuLion to perform
its obligations as herein set forth with respect to the Service.


2.           Content Encoding.      Utilizing, among other things, the
Transcoder Licensed Programs operating on Company Servers, NeuLion shall be
responsible for encoding the Content into NeuLion’s AVC (Advanced Video
Compression) format at thirty (30) frames per second using NTSC standard to
deliver full D1/VGA video and AAC audio with an encoding bit rate of 850 kbps,
or lower as directed by Company, and at a screen display resolution of 720 x
480.


3.           Content Storage.   In addition to (and without limitation of)
NeuLion’s other storage, backup and maintenance obligations hereunder, on a
rolling basis, NeuLion shall store, backup and maintain NeuLion AVC-encoded
Content to support and allow Subscriber access to the most recent forty-eight
(48) hours of broadcast Content per channel on demand by Subscriber and at no
additional cost to the Subscriber.
 
C.           EPG Data Management.  NeuLion shall upload all channel programming
information and playout times and grids from Tribune or any other entity
designated by Company and approved by NeuLion, such approval not to be
unreasonably withheld.  NeuLion shall accurately display all such information in
an electronic programming guide for Company in a form modifying NeuLion’s
standard electronic programming guide (“Company EPG”) for each channel available
to the applicable Subscriber depending upon the Service package(s) to which such
Subscriber has subscribed or for all channels available via the Service, and in
any case as set forth in applicable Business Rules.  At Company’s option,
Company may provide all Company EPG data via Excel spreadsheet format.  All
Company EPG data, Company EPG interface and customization (including without
limitation the look and feel of the Company EPG) shall be owned by Company.
 
Proprietary & Confidential
32

--------------------------------------------------------------------------------


 
D.           Content Delivery; Redundancy and Service Monitoring.


1.           Content Delivery.    NeuLion shall broadcast and deliver Content
via the Service to Subscribers using the NeuLion IPTV Platform (including
without limitation by providing all required processes, technology and ongoing
personnel services in connection with such broadcast and delivery).  In
connection with the foregoing (and without limitation), NeuLion shall: (a)
support Subscriber access control to Content packages for which Subscriber has
paid in full (including without limitation by employing Conditional Access
Measures and Geoblocking/Geofiltering Measures) and selection management of
linear broadcast channel(s) comprising the Content; (b) stream linear broadcast
channel(s) comprising the Content on a unicast transmission basis; and (c)
provide and manage internet protocol (IP) network bandwidth resources as
required to support delivery of Content via the Service consistent with the
highest standards applicable to the IPTV industry.


2.           Redundancy and Service Monitoring.    At all times during the Term
and the Wind Down Period, NeuLion shall employ and maintain in place on 24/7
basis: (a) redundant systems used by NeuLion to provide the Service and
broadcast Content (the “Redundancy Systems”); and (b) procedures and systems in
place for monitoring, backup and recovery from disruptions to the Service (the
“Recovery Systems”).  In addition to (and without limitation of any of the
foregoing), prior to the Launch Date, the Parties shall work together to develop
Business Rules regarding communications between them in the event of any service
interruptions affecting the Service or the Content. At all times during the Term
and the Wind Down Period, NeuLion shall utilize multiple, physically-separated
data centers to provide the Redundancy Systems and Recovery Systems that adhere
to the following minimum standards:


(a)           located in carrier-grade, commercial collocation facilities
providing uninterrupted power and air;


(b)           utilizing multiple, tier 1 internet transit providers for
inter-connection between data centers as well as outbound Content streaming
supporting an aggregate bandwidth inbound and outbound of no less than two (2)
Gigabits per second;


(c)           equipped with redundant network and server hardware;


(d)           monitored 24x7x365 by NeuLion’s network operations personnel; and


(f)           secured for physical access 24x7x365 by collocation facilities
personnel with electronic access secured by network firewall, anti-virus and
intrusion prevention systems in accordance with industry standards.
 
Proprietary & Confidential
33

--------------------------------------------------------------------------------


 
E.           Support of Company Service Support Requests.  NeuLion shall provide
Company with second level (Tier II) customer service and technical support on a
24/7 basis as further described in Exhibit F (the “Tier II Support”).  NeuLion
shall log and track all activity with respect to Tier II Support requests made
by Company using NeuLion’s computerized support tracking systems (including
without limitation, NeuLion’s proprietary IPTV Service Support program), all of
which shall be accessible to Company and its customer service representatives
via the web on a 24/7 basis.  At Company’s request, NeuLion shall provide
Company with first level (Tier I) customer service and technical support (the
“Tier I Support”) in addition to Tier II Support.  The terms and conditions
applicable to NeuLion’s provisioning of Tier I support to Company shall be
mutually agreed upon and set forth in a separate written agreement to be entered
into between the Parties and guaranteed by Parent.


F.           Training Support.


1.           Training Materials.     At no additional cost to Company, NeuLion
shall provide Company with written manuals and training materials pertaining to
the Service, the Billing Systems, the Order Entry System, the STBs, STB
Components, and to such other items related to the Service as may be reasonably
requested by Company prior to or during the Term, or during the Wind Down Period
(the “Manuals and Training Materials”).  In the event of any change or
modification to the NeuLion IPTV Platform (or portion thereof) or any other
change affecting the Service (other than changes to the Content), including
without limitation changes or modifications to the Billing Systems or the Order
Entry System, that renders any of the Manuals and Training Materials, or portion
thereof, outdated, obsolete, incomplete, incorrect or inaccurate (each a
“Change”), NeuLion shall provide the applicable updates to such Manuals and/or
Training Materials within a commercially reasonable period of time following
such change or modification; provided, however, that in the case of a material
change affecting the Service, NeuLion shall use its commercially reasonable
efforts to provide Company with the applicable update as far in advance of the
change as is possible.


2.           Training.     In addition to (and without limitation of the
foregoing), NeuLion shall provide, at its sole costs and expense, one (1) day of
training to teach Company’s employees how to use the Billing Systems (the
“Initial Training”).  Such Initial Training will be provided at Company’s
principal offices in Englewood, Colorado, at a time and on a date to be mutually
agreed upon by the Parties, which time and date shall be prior to the Launch
Date (as defined in Section K of this Exhibit A).  If requested by Company,
NeuLion will provide additional training to Company from time to time during the
Term at the principal offices of NeuLion or Company, or at such other location
as may be mutually agreed upon from time to time by the Parties.  Company shall
pay for any such additional training at the rate of *******, payable on a net
sixty (60) day basis from the date of Company’s receipt of the applicable
invoice from NeuLion.  If such additional training is held at a location other
than at NeuLion’s Plainview, New York office, Company shall also reimburse
NeuLion for its reasonable travel costs and other expenses incurred with respect
to such additional training, which travel costs and other expenses shall be
subject to Company’s prior written approval and comply with Company’s travel
policy.


G.           Subscriber Provisioning.       NeuLion shall provide the process,
technology and ongoing personnel services to setup and provision new
Subscribers, maintain existing Subscriber account information and perform
monthly Subscriber billing.
 
Proprietary & Confidential
34

--------------------------------------------------------------------------------


 
1.           Self-Service Facility.   At all times during the Term and the Wind
Down Period, NeuLion shall make available to Subscribers a web-based
self-service facility (the “Self-Service Facility”) that will allow each
Subscriber to, among other things, obtain and print such Subscriber’s past and
present Service billing statements and access and modify such Subscriber’s
Service account and payment information.


2.           Ongoing Account Maintenance.  NeuLion shall provide ongoing
Subscriber account maintenance utilizing, among other things, the Billing
Systems, including without limitation, by making applicable updates to such
accounts, storing back-up copies of the information contained in such Subscriber
accounts, and tracking and maintaining a record of all Media Access Control
(MAC) addresses assigned to each STB activated with respect to all Subscriber
accounts.


3.           New Orders and STBs.    NeuLion shall review the orders received
through the Order Entry System on a rolling basis and shall ship new STBs to new
Subscribers as per its normal one (1) day business practice but no later than
three (3) business days after NeuLion’s receipt of the corresponding new
order.  For clarity (and without limitation of any of the foregoing), such three
(3) business day shipping timeframe may be extended in accordance with Section
25 of this Agreement as a result of the occurrence of a Force Majeure
Event.  All STBs shall be shipped to Subscribers “hot,” meaning that the STB is
preactivated.


4.           Packout Materials and STB User Guide.     At no additional cost to
Company, Neulion shall include all written and other packout materials
reasonably requested by Company to be included in the STB shipping box sent to
Subscribers; provided that such materials are provided to NeuLion by Company
and: (a) do not increase NeuLion’s cost of standard shipping applicable to
shipment by NeuLion of STBs within the Territory generally (in the case that the
applicable STBs are being shipped using NeuLion’s Fed Ex, UPS or other shipping
carrier account); or (b) fit within NeuLion’s standard STB packaging, as further
described herein (in the case that the applicable STBs are being shipped using
Company’s or any of its Affiliate’s FedEx, UPS or other shipping carrier
account).  NeuLion agrees to provide Company with an electronic version of the
Subscriber “User Guide” (and any and all other instruction manuals or other
documents provided to Subscribers) to be modified and branded at Company’s sole
discretion.  The Parties agree that during the Term and the Wind Down Period,
Company may post an electronic version of the Subscriber “User Guide” on any one
or more of the Company Websites.


H.           Maintenance and Monitoring.  During the Term and the Wind Down
Period, NeuLion will, at no additional cost to Company and promptly upon release
of the same (and with concurrent notice to Company), install on the Company
Servers or otherwise apply, as applicable, each bug fix, patch, minor
enhancement, replacement or update of the software installed on the STBs,
NeuLion Transcoder Licensed Programs, the Order Entry System and the Billing
Systems (solely for purposes of this Section H, collectively, the “Systems”) or
any portion of any of the foregoing.  In the event that Company in its
reasonable discretion believes that installing any such updates, if applicable,
will adversely affect the Service, the Company Servers or other systems and
Company can provide reasonable evidence of such adverse affect to NeuLion, at
Company’s request NeuLion shall identify alternative solutions and provide
Company assisted access to Company’s engineering group to further explore
solutions for remediation until such time as both Parties are able to find a
solution for remediation.
 
Proprietary & Confidential
35

--------------------------------------------------------------------------------


 
I.           Billing and Reporting.


1.           Billing.       NeuLion shall perform ongoing monthly billing of
Subscriber accounts, including without limitation by performing pre-approved,
recurring Subscriber credit/debit card charge processing, monthly Subscriber
billing statement creation, and billing statement posting for Subscriber access
via the Subscriber Self-Service Facility.  NeuLion shall be responsible, in
consultation with and approval by Company, for the design and layout of all
Subscriber billing statements, including without limitation, the inclusion of
Company’s designated name and logo on each billing statement and bill messaging
of commercially reasonable length and size.  Neither the NeuLion name nor any
name other than those names approved in writing by Company shall appear on any
Subscriber billing statement.  A sample Subscriber statement format is attached
hereto and incorporated herein as Schedule 1.
 
2.           Monthly Reporting.  In addition to (and without limitation of)
NeuLion’s other reporting obligations under this Agreement, NeuLion shall
provide Company with a monthly written accounting of all monies collected in
connection with the Service, as well as a detailed breakdown of any all amounts
deducted therefrom prior to Company’s receipt of payment from NeuLion, as set
forth in Exhibit C.  In addition to (and without limitation of) the foregoing,
on a monthly basis during the Term and the Wind Down Period, NeuLion shall
provide Company with such accurate and verifiable reporting as reasonably
requested and in the form reasonably requested by Company (including without
limitation in one or more “.CSV” files) (collectively, the “Monthly
Reporting”).  Unless otherwise specified by Company, Monthly Reporting shall be
for the period beginning on the 22nd of each calendar month and ending on the
21st of the following calendar month (each, a “Reporting Period”).  NeuLion
shall provide the Monthly Reporting to Company on or before the first day of the
calendar month immediately following the applicable Reporting Period.  The
Monthly Reporting shall include, without limitation, the following data and
information for the applicable Reporting Period:


(a)           the number of STBs in inventory including listing by MAC address;


(b)           the number of STBs deployed and activated during the prior thirty
(30) day period by MAC address;


(c)           all STBs exchanged under warranty listed by account name and
number and MAC address;


(d)           the total number of active Subscribers by programming package;


(e)           the full names and addresses of all Subscribers that activated and
deactivated Service and the dates on which each of such Subscribers activated or
deactivated Service (for clarity, unless otherwise set forth in applicable
Business Rules, Subscriber account activation shall occur on the earlier of the
date the Subscriber activates his/her STB or seven (7) calendar days after
shipping of the STB);
 
Proprietary & Confidential
36

--------------------------------------------------------------------------------


 
(f)            revenue per Subscriber based on service dates and based on date
the service was billed;


(g)           amounts billed for Service broken down by line item charges and
line item amounts collected for each service/product (which for clarity also
includes a separate line item amount billed for tax per Subscriber);


(h)           beginning balance of amounts due, amounts billed, adjustments to
prior billings, amounts collected and ending balance of amounts due.


(i)            In addition to (and without limitation of) NeuLion’s other
reporting requirements hereunder, on or before the 1st of each month, NeuLion
shall provide Company with a detailed transaction-level report on a per
Subscriber basis that breaks down amounts collected by NeuLion in connection
with the Service for the prior Reporting Period for: (a) programming (including
all amounts collected for programming packages and a la carte purchases if and
as applicable and as described in applicable Business Rules); (b) equipment
(including without limitation STBs and replacement fees as described in Exhibit
C, paragraph (C)(8)); (c) Shipping and Delivery Fees; (d) Handling and
Activation Fees, (e) Taxes, and (e) and any other fees or charges imposed on a
Subscriber.


3.           Taxes.   NeuLion shall configure its tax engine software from time
to time during the Term and the Wind Down Period as reasonably requested by
Company and within a commercially reasonable period of time following such
request(s).  NeuLion shall collect all sales taxes with regard to all Subscriber
transactions in connection with the Service for all fifty (50) states and remit
all such sales taxes to Company by no later than the 1st of each month.  NeuLion
shall be solely responsible for updating basic sales tax rates in the Billing
Systems in accordance with applicable Laws; provided, however, that at any time
and from time to time during the Term or the Wind Down Period, Company may in
its sole discretion submit tax rate override requests to NeuLion.  With respect
to Subscribers, NeuLion shall use reasonable commercial efforts to implement any
such tax rate override requests in the Billing Systems within three (3) business
days of NeuLion’s receipt thereof from Company.


J.           Warranty Exchange and Service.  In addition to (and without
limitation of) NeuLion’s other reporting obligations hereunder, for each STB
exchanged under warranty by a Subscriber, NeuLion shall provide to Company on a
monthly basis (which will become weekly upon reaching ******* Subscribers), the
applicable: (1) Subscriber name, address and account number; and (2) MAC address
of returned STB and STB shipped as replacement.  In addition to (and without
limitation of the foregoing) all MAC address histories shall be entered by
NeuLion into the applicable Subscriber’s account notes within the Billing
Systems.
 
K.           Service Launch Date.  Provided that: (1) all fees described in
Section A of Exhibit C are paid; (2) Company has paid ******* of the amount owed
to NeuLion in connection with its initial purchase of ******* STBs; and (3)
Company has fully performed the obligations listed below within the timeframes
set forth below, NeuLion guarantees that the Service (inclusive of, among other
things, the Initial Channels and the Company EPG) will launch no later than
forty-five (45) days after the Effective Date, provided that the number of
initial orders from new Subscribers does not exceed *******, but in no event
later than: (a) sixty (60) days after the Effective Date if Company’s initial
STB order is shipped to NeuLion via air, or (b) ninety (90) days after the
Effective Date if Company’s initial STB purchase  are shipped to NeuLion via sea
(“Launch Date”).
 
Proprietary & Confidential
37

--------------------------------------------------------------------------------


 
Company obligations (the “Company Launch Tasks”) to be completed within thirty
(30) days following the Effective Date are:


·      Participation in and provide final approval of STB screen designs and
flow;
·      Definition of programming packages comprised of the Initial Channels;
·      Provisioning of facilities, hardware and network connectivity for signal
capture, implementation of NeuLion Transcoder Licensed Programs and backhaul of
transcoded linear channels to one or more NeuLion content delivery data centers.
·      Development and integration of a graphical user interface (GUI) for the
integration of Company Web Site to the Order Entry System.


NeuLion shall use its best efforts to support Company’s completion of the
Company Launch Tasks in a timely fashion.  Notwithstanding anything set forth
herein to the contrary, if Company does not complete the Company Launch Tasks
within thirty (30) days following the Effective Date, such non-completion shall
under no circumstances be considered a breach or default of this Agreement by
Company and the Launch Date shall be extended to a date not later than fourteen
(14) calendar days following completion of the Company Launch Tasks.  As
requested by Company, NeuLion shall implement all Business Rules with respect to
the Initial Channels and the Service prior to the Launch Date.


L.           Addition of New Languages/Channels.


1.           The Parties acknowledge that the initial launch of the Service will
consist of ******* language groups consisting of up to a total of ******* linear
broadcast channels (the “Initial Channels”).  The ******* language groups shall
consist of any combination of linear broadcast channels and such linear
broadcast channels may be packaged in any manner (including without limitation
in multiple package combinations) and at such prices as Company determines in
its sole discretion for any reason or no reason and as set forth in applicable
Business Rules.  NeuLion will bill Subscribers and collect for such channels and
packages as directed by Company.


2.           If Company elects at any time and from time to time during the Term
in its sole discretion for any reason or reason to add additional language
groups and/or linear broadcast channels in addition to the Initial Channels, it
may do so at the rates set forth in Exhibit C with regard to the license fees
applicable to the Transcoder Licensed Programs, but at no other cost to
Company.   For clarity, the Initial Channels and such additional channels, if
any, shall be subject to the terms and conditions otherwise applicable to
Content (including without limitation the applicability of Business Rules,
retail pricing and any other terms and conditions applicable to the Service as
set by Company in accordance with this Agreement).  Any additional Company
Servers to support linear broadcast channels in addition to the Initial Channels
shall be provided by Company.  For clarity, except as otherwise provided herein,
channels offered by other NeuLion customers may be added to the Service by
Company at the costs set forth in the last sentence of Exhibit C, Section A(2).
 
Proprietary & Confidential
38

--------------------------------------------------------------------------------


 
3.           NeuLion agrees to add additional language groups and/or broadcast
linear channels in addition to the Initial Channels in accordance with the
Business Rules applicable to such additional language groups and/or linear
broadcast channels within thirty (30) days following Company’s delivery to
NeuLion of the applicable additional Content; provided that Company has obtained
the necessary hardware with regard to such additional Content.


M.           STB Warehousing and Inventory Monitoring.  At no additional cost to
Company, during the Term and for a period of up to forty-five (45) days
thereafter as directed by Company, NeuLion shall warehouse and store Company’s
inventory of STBs and STB Components (the “Company Inventory”) at NeuLion’s
secure warehouse facilities suitable for such purpose in Plainview, New York (or
at such other location(s) as may be mutually agreed upon by the Parties in
writing from time to time during the Term or the Wind Down Period).  NeuLion
shall use commercially reasonable efforts to, within forty-eight (48) hours
following a request from Company: (1) at Company’s expense and shipping
arrangement, ship the Company Inventory, or portion(s) thereof (if and as
directed by Company), to Company or its designee(s) at such location(s) and
using such carrier(s) as directed by Company in its sole discretion for any
reason or no reason, provided that if the forty-eight hour notice period
requires shipping on a weekend, NeuLion shall ship the Company Inventory to
Company on the next business day; and/or (2) make the Company Inventory, or
portion thereof, available for pickup by Company or its representatives during
normal business hours.  NeuLion assumes all risk of loss with respect to the
Company Inventory at all times while in NeuLion’s possession or control
following delivery from manufacturer and shall indemnify Company in connection
with any actual loss.  For clarity, NeuLion’s insurance obligations set forth in
Section 24 of the main body of this Agreement shall be applicable to all STBs
and STB Components warehoused by NeuLion pursuant to this Section M.  In
addition to (and without limitation of) NeuLion’s other reporting obligations
hereunder, NeuLion shall provide Company with detailed written weekly reports
setting forth the number of STBs and the number of each of the STB components
remaining in the Company Inventory


N.           Out of Warranty Service. Upon request from Company, NeuLion shall
provide out of warranty testing and refurbishment of Subscriber returned STBs at
a current fee of ******* per STB (subject to increase of ******* per calendar
year during the Term), exclusive of the cost of replacement
components.  Certification testing and refurbishment shall include the following
work performed by NeuLion:
 
·
For STB units that pass certification testing -

 
o
Inspect box exterior – either clean or replace top cover

 
o
Inspect remote controller – either clean or replace

 
o
Repack STB with new accessories

 
o
Place STB MAC in available, refurbished STB inventory

 
·
For units that fail certification testing -

 
o
Place STB MAC in unavailable status



O.           Return Authorization Process.   The Return Authorization process
utilized by NeuLion shall include the following:
 
Proprietary & Confidential
39

--------------------------------------------------------------------------------


 
 
·
Subscriber support personnel opens a ticket to NeuLion support for return of an
STB covered under warranty describing the nature of the STB defect;

 
·
NeuLion assigns and activates a replacement STB MAC address to Subscriber’s
account;

 
·
NeuLion creates a RMA record for Subscriber consisting of an RMA number and
reason for return;

 
·
NeuLion creates a return shipping label for Subscriber to use to return the
defective STB;

 
·
NeuLion ships the replacement Company branded STB and the return shipping label
to Subscriber on an “advanced exchange” basis (NeuLion to use reasonable
commercial efforts to have such shipment to take place within one (1) business
day following return authorization by Company using NeuLion’s web-based support
request tracking system described in Exhibit F hereto) with instructions to
return the defective STB in the same shipping container as the replacement STB;
and

 
·
Upon receipt of the defective STB, NeuLion updates the RMA record and
deactivates the returned STB MAC address from the Subscriber’s account.



NeuLion shall perform all STB certification testing.  For units that fail
certification, NeuLion shall place the STB MAC in unavailable status and
replaces the STB with a new or repaired STB (in either case that is Company
branded) and corresponding MAC address.  For units that pass certification,
NeuLion performs out of warranty refurbishment and places STB MAC in available,
refurbished STB inventory.  NeuLion shall stock a sufficient number of Company
branded STBs (at NeuLion’s cost) to satisfy all of NeuLion’s warranty and
replacement obligations set forth herein.
 
 
 
Proprietary & Confidential
40

--------------------------------------------------------------------------------


 
SCHEDULE 1
to
EXHIBIT A
Sample Subscriber Billing Statement


[bssample.jpg]
 
Proprietary & Confidential
41

--------------------------------------------------------------------------------


 
EXHIBIT B
STB SPECIFICATIONS


A.
STB Specifications (current model number is STB2300):



 
Video Format
MPEG-4 (H.264) BP@L3, MP@L4.0

 
Audio Format
MPEG-4 AAC 2.0

 
Operating System
Linux, supports remote firmware upgrade

 
Unicast streaming: RTSP/RTP over IP/TCP

 
Macrovision copy protection

 
HDCP digital copy protection

 
Interfaces
RJ45 Ethernet 10/100 Base T, Auto Sensing, Full Duplex

 
S-Video Out

Composite Video Out
 
RCA Stereo Audio Out (2 - Left/Right)

 
HDMI A/V Out

 
Input Device
I/R Remote Control

 
Power
DC 12V/AC 100-240V Power Adapter

 
Certification
UL FCC



B.
STB Components:



 
Chassis Assembly

 
Top Cover Assembly

 
Remote Controller

 
1.5V/AAA Batteries – 2

 
CAT-5E LAN Cable – 3000mm

 
Composite Video and Audio Cable – 1800mm

 
DC 12V/AC 100-240V Power Adapter

 
Power Cord – 1800mm



C.
Conditional Access and Geoblocking/Geofiltering Measures:

 
 
STB Access Control
Each STB is uniquely identified by its MAC address and is associated to a
specific account upon provisioning.  When an STB accesses the NeuLion media
servers, the authentication process identifies and validates the account based
on the STB MAC.  Every request from the STB to the NeuLion media servers is
secured by a 128-bit temporal cryptographic hash function.


 
Stream Security
Encryption, authentication and stream integrity is ensured through the use of
SRTP (Secure Real-Time Transport Protocol) utilizing the AES (Advanced
Encryption Standard) 128 bit stream cipher.

 
Copy Protection
Copy protection for analog signal output is provided by Macrovision signal
implantation.  Digital content protection for HDMI is provided by HDCP
encryption.

 
Proprietary & Confidential
42

--------------------------------------------------------------------------------


 
 
Geo Access Control
Upon access and authentication, each STB’s IP address is converted into a
country and city location based on a third party (currently MaxMind, Inc.)
geographic/IP address translation database that is updated monthly.  This
location identification can be applied to business rules for location-based
content/subscription access control.

 
 
 
 
Proprietary & Confidential
43

--------------------------------------------------------------------------------


 
EXHIBIT C
NEULION SERVICE FEES


A.           Setup Fee and Transcoder License Fee.


1.           Setup Fee.      Upon execution of this Agreement, Company shall pay
NeuLion ******* as a setup fee for the initial styling and content of the EPG;
the setup of the look and feel of the user interface including without
limitation, coloring, fonts and style, logo silkscreen for STBs; all setup of
the Billing Systems and the Order Entry System customized for Company
application; and the Initial Training described in Exhibit A.


2.           Transcoder License Fees.     Subject to the terms and conditions of
this Agreement (and except as otherwise provided in this Section 2 with respect
to the use of previously licensed Transcoder Licensed Programs during the
Renewal Term), with respect to the Initial Channels and to each linear broadcast
channel that is added to the Service during the Term at the request of Company,
Company shall pay NeuLion a one-time software license fee for the Transcoder
Licensed Programs as follows (each a “Transcoder License Fee”):


(a)           ******* per linear broadcast channel if ******* licenses are
ordered at a time;


(b)           ******* per linear broadcast channel if ******* are ordered at a
time;


(c)           ******* per linear broadcast channel if ******* linear channels
are ordered at a time.


Transcoder License Fees payable hereunder by Company to NeuLion are inclusive of
installation of the Transcoder Licensed Programs, usage, maintenance and support
thereof (including without limitation all bug fixes and patches), and all
updates and upgrades made to the Transcoder Licensed Programs during the
Term.  Transcoder License Fees payable to NeuLion by Company for the Initial
Channels and any linear broadcast channels in addition to the Initial Channels
shall be payable as follows: (i) Initial Channels - upon execution of this
Agreement, and (ii) for all other channels - on a net sixty (60) day basis
following successful installation of the Transcoder Licensed Program(s) for such
channels.  Except in the case that Company has achieved the Renewal Minimum (as
defined and otherwise described in Section 1 of the main body of this Agreement)
whereby no additional fees for Company’s continued use of the Transcoder
Licensed Programs during the Renewal Term shall be payable by Company to
NeuLion, Company’s continued use of the NeuLion Transcoder Licensed Programs
during the Renewal Term shall require the one-time payment to NeuLion of an
amount equal to ******* of the applicable Transcoder License Fee (as set forth
in clauses (a)-(c) of this Section 2, which solely for purposes of calculating
the Maintenance Fee (defined below) shall be subject to a maximum increase by
NeuLion of ******* per calendar year during the Term) multiplied by the number
of linear channels offered by Company via the Service as of the first day of the
Renewal Term (the “Maintenance Fee”).  By way of example (and without
limitation), if on the first day of the Renewal Term Company offers fifty (50)
linear broadcast
 
Proprietary & Confidential
44

--------------------------------------------------------------------------------


 
channels via the Service, the Maintenance Fee would be ******* (calculated as
follows: 50 * *******; provided that, for clarity, factoring in the potential
annual ******* increase of the Transcoder License Fee, the amount of the
Maintenance Fee could reach a maximum amount equal to ******* (calculated as
follows: 50 * *******.   The Maintenance Fee, if any, shall be payable to
NeuLion by Company within sixty (60) days of Company’s receipt of an invoice
therefor from NeuLion following the commencement of the Renewal Term.  Company’s
license to use the Transcoder Licensed Programs shall terminate at the end of
the Wind Down Period.  Transcoder License Fees  set forth in this Section 2
(excluding the Maintenance Fee, if any) must be paid to NeuLion by Company prior
to delivery of Company’s license by NeuLion to Company to use the Transcoder
Licensed Programs with respect to the applicable linear broadcast
channels.  Notwithstanding the foregoing, in the event Company obtains a linear
broadcast channel feed from another NeuLion customer for distribution to
Subscribers, while other time and material charges for technical set-up such as
cross connection may apply (which for clarity shall be *******), Company shall
not be charged a Transcoder License Fee for such channel.
 
B.           Monthly Fees.


1.           During the Term, Company shall pay to NeuLion an “Operations Fee”
which shall be calculated each Reporting Period (as defined in Section I.2 of
Exhibit A) in accordance with the following table:


Number of Subscribers
During Reporting Period
Fee to Neulion Per Active
Subscriber (non-cumulative)
******* Subscribers *******
*******
******* Subscribers
*******
******* Subscribers
*******
******* Subscribers
*******



For example, in a Reporting Period where there were 32,000 Subscribers
(determined by adding the number of Subscribers on the 22nd of a month and the
number of Subscribers on the 21st of the following month and dividing that
result by two (2)), the Monthly Operations Fee would be ******* (calculated as
follows: *******.


The Parties agree that for purposes of calculating the Operations Fee above,
Subscribers subscribing to ******* channels via the Service will count
as ******* Subscriber for each subsequent grouping of ******* channels, or
portion thereof, such Subscriber receives in excess of such Subscriber’s
******* channels.  For illustrative purposes only (and without limitation), if a
Subscriber subscribes to ******* channels via the Service, such Subscriber would
count as ******* Subscribers for purposes of calculating the applicable
Operations Fee.  Notwithstanding the foregoing, once Company reaches *******
Subscribers in the aggregate across all languages, Subscribers receiving *******
channels will count as ******* Subscriber ******* for purposes of calculating
the Operations Fee.
 
Proprietary & Confidential
45

--------------------------------------------------------------------------------


 
2.           In addition to the Operations Fee, during the Term, Company shall
pay to NeuLion a monthly credit/debit card processing fee in an amount equal
to ******* of the total amounts collected from Subscribers for the Service
during the applicable  month (“Credit Card Processing Fee”).


3.           The Monthly Operations Fee excludes in each case, (a) NeuLion’s
actual cost of shipping for delivery of STBs to Subscriber premises, *******
(“Shipping and Delivery Fees”) (in the case NeuLion does not use Company’s Fed
Ex, UPS or other shipping carrier account, as further described in this Section
3); (b) handling and activation charges (currently *******, with no greater an
increase than ******* per calendar year during the Term) (“Handling and
Activation Fees”); (c) amounts collected for sales or use taxes or duties
(“Taxes”); and (d) refunds, credits and chargebacks for returned or canceled
goods or services (“Refunds”).  Company shall have the option at any time and
from time during the Term and the Wind Down Period in its sole discretion for
any reason or no reason to request that NeuLion use Company’s and/or any of its
Affiliates shipping account (including without limitation Company’s or any of
its Affiliate’s FedEx accounts) in lieu of  NeuLion’s or any of its Affiliate’s
shipping accounts for shipment of STBs to Subscribers pursuant to this
Agreement, whereby Company will be charged directly by the applicable carrier
for such shipping and in such event no Shipping and Delivery Fees shall be
assessed against Company.  Upon receipt of any such shipping account information
from Company, and unless otherwise directed by Company at any time and from time
to time in Company’s sole Discretion, NeuLion shall use solely Company’s
shipping account to perform shipping of STBs to  pursuant to this Agreement.


4.           If there are ******* Subscribers as of ******* (the “First Twelve
Month Measurement Date”), the Operations Fee payable to NeuLion by Company for
each of the twelve (12) consecutive Reporting Periods following the First Twelve
Month Measurement Date (the first of such Reporting Periods being the Reporting
Period beginning on the First Twelve Month Measurement Date) (collectively, the
“Year Two Period”) shall be calculated as if there are ******* Subscribers
unless during such Reporting Periods the number of Subscribers exceeds *******
(in which case the Operation Fee for the applicable Reporting Period(s) shall be
calculated using the actual number of Subscribers during such Reporting Period)
or this Agreement is earlier terminated.   Subject to Company’s right to
terminate this Agreement as set forth in Section 12(d), if there are *******
Subscribers as of ******* (the “Second Twelve Month Measurement Date”), the
Operations Fee payable to NeuLion for each Reporting Period following the Second
Twelve Month Measurement Date (the first of such Reporting Periods being the
Reporting Period beginning on the Second Twelve Month Measurement Date) shall be
calculated as if there are ******* Subscribers unless during any such Reporting
Period the number of Subscribers exceeds ******* (in which case the Operation
Fee for the applicable Reporting Period(s) shall be calculated using the actual
number of Subscribers during such Reporting Period).  Nothing set forth in this
Section B.4 shall affect Company’s rights or ability to effect a Migration
pursuant to Section 13 of the main body of this Agreement.  For clarity, Company
shall not be deemed to be in breach or default of this Agreement if any of the
Subscriber ******* set forth in this Section 4 are not met for any reason or no
reason whatsoever.  Notwithstanding anything set forth to the contrary in this
Agreement, Company may (but shall not be obligated to) effect a Migration during
the Year Two Period if: (i) there are ******* Subscribers as of the First Twelve
Month Measurement Date; and (ii) Company, within thirty (30) days following the
last day of the Wind Down Period, pays to NeuLion an amount equal to the
Operations Fee calculated as if there were ******* Subscribers multiplied by the
number of Reporting Periods, or portion thereof, remaining in the Year Two
Period as of the date on which the last Subscriber becomes a Migrated
Subscriber.   For clarity, Company shall be obligated to continue paying NeuLion
the applicable Operations Fee for each Reporting Period during the Migration for
which there are Subscribers.
 
Proprietary & Confidential
46

--------------------------------------------------------------------------------


 
5.           During the Term and the Wind Down Period, NeuLion shall deduct the
Operation Fee, the Credit Card Processing Fee, Shipping and Delivery Fees (if
applicable) and Handling and Activation Fees as set forth in this Section B once
per Reporting Period from all revenue collected from Subscribers during that
Reporting Period; disbursement of the remaining amount of the Service’s monthly
collected revenue, including without limitation the amounts described in Section
3(c)-(d) above, shall be made by NeuLion to Company via check or EFT as
requested by Company (pursuant to the EFT instructions provided to NeuLion at
any time and from time to time by Company) within no more than thirty (30) days
after the last day of the Reporting Period in which such amounts were
collected.  To the extent that Subscriber revenue collected with respect to a
particular Reporting Period during the Term is less than the sum of the
Operations Fee and the Credit Card Processing Fee for that month, such shortfall
shall be billed to the Company and shall be payable within sixty (60) days after
Company’s receipt of an invoice therefor.  Except as expressly set forth in this
Section 5, NeuLion shall not set-off against, or otherwise deduct any amounts
(including without limitation any all fees set forth in this Section B that are
disputed in good faith by Company) from, the revenue collected from Subscribers.


C.           Set Top Box Acquisition Fee.


1.           All orders shall be placed by written purchase order subject to and
in accordance with the terms and conditions of this Agreement and in increments
of ******* STBs.


2.           The price per STB is as follows:


Quantity of STBs Ordered
Price per STB
*******
*******
*******
*******
*******
*******

 
NeuLion agrees to use commercially reasonable efforts ******* for Company orders
of ******* STBs.  In the event NeuLion makes available wireless functionality
for its STBs or STBs that are capable of functioning wirelessly, the pricing to
Company for such wireless functionality or wireless STBs shall be *******.
 
Proprietary & Confidential
47

--------------------------------------------------------------------------------


 
3.           All prices exclude shipping, taxes, duties and import fees for
delivery from the STB manufacturer to NeuLion’s “Distribution Center” in
Plainview, New York, the actual cost of which are payable to NeuLion by Company
with the final payment for the applicable shipment.  Unless otherwise mutually
agreed by the Parties in writing, NeuLion will invoice Company for all such
shipping, taxes, duties and import fees in an amount equal to NeuLion’s actual
shipping costs (which rates shall be the same or better than those NeuLion
charges to any other NeuLion customer, including NeuLion Affiliates).  NeuLion
agrees to use commercially reasonable efforts to achieve the lowest possible
shipping rates.  With respect to STB purchase orders submitted to NeuLion by
Company, ******* of the purchase order price will be payable at the time the
purchase order is submitted; the remaining balance of each such purchase order
and associated shipping will be paid within sixty (60) days following Company’s
receipt of an invoice from NeuLion (which invoice shall be issued by NeuLion no
less than thirty (30) days prior to the scheduled delivery date of the complete
applicable STB order to NeuLion in Plainview, New York, or such other delivery
location designated by Company in the applicable purchase order); provided,
however, in no event will Company be required to pay any such amounts prior to
the date that is thirty (30) days following the actual date of delivery of the
applicable STB order.  Duties will be payable sixty (60) days following
Company’s receipt of an invoice therefore by NeuLion (which invoice shall be
issued after payment of such duties by NeuLion).


4.           All STBs will be shipped FOB point of delivery (as specified in the
applicable purchase order).


5.           STBs shall be shipped to each Subscriber by NeuLion out of Company
Inventory no later the third business day after the corresponding order is
received by NeuLion via the Order Entry System.  For clarity (and without
limitation of any of the foregoing), such third business day shipping timeframe
may be extended in accordance with Section 25 of this Agreement as a result of
the occurrence of a Force Majeure Event.  The design of the STB packaging shall
be determined by NeuLion and approved by Company; provided that neither
NeuLion’s nor any other third-party’s name or brand is included, except as
otherwise provided for herein.  Notwithstanding the foregoing, Company may
request that certain artwork be included on such packaging, provided that: (i)
NeuLion has approved all such additional artwork, with such approval not to be
unreasonably withheld or delayed; and (ii) such additional artwork will not
require NeuLion to incur any additional costs (including labor) in excess of the
cost of the initial design of the STB packaging approved by Company, or delays
in producing such packaging.  For clarity, any additional charges incurred by
NeuLion to include such additional artwork on STB packaging at Company’s request
shall be borne by Company *******.


6.           At no additional cost to Company, for Company’s initial order of
******* STBs and for each subsequent order of ******* STBs, NeuLion shall silk
screen the brand name and/or logo as directed by Company on the front of all
STBs and STB remote controls ordered by Company.


7.           Company agrees to commit to purchase an aggregate of ******* STBs
during the first twelve (12) full calendar months of the Term.  For clarity,
Company shall be deemed to have purchased STBs for purposes of this Section C.7
if it has submitted a purchase order to Company for the same.
 
Proprietary & Confidential
48

--------------------------------------------------------------------------------


 
8.           The current replacement fees, exclusive of shipping to Subscribers,
for STB Components are as follows:


 
·
Chassis Assembly - *******

 
·
Top Cover Assembly - *******

 
·
Remote Controller - *******

 
·
Two 1.5V/AAA Batteries - *******

 
·
3000mm CAT-5E LAN Cable - *******

 
·
1800mm Composite Video and Audio Cable - *******

 
·
DC 12V/AC 100-240V Power Adapter - *******

 
·
Power Cord - *******

 
·
Shipping box and packing materials - *******



Such replacement fees shall not be increased by NeuLion by a percentage equal to
more than the percentage increase in the purchase price NeuLion incurs (if any)
from the manufacturers of such replacement items during the Term.  NeuLion
agrees that Subscribers or Company may order such components through phone
orders and NeuLion will charge the applicable Subscriber in accordance with the
above fee schedule.


9.           NeuLion shall ensure that all STB manufacturers place a sticker of
reasonable size on the bottom of each STB containing a legible serial number in
the form, and following the alphanumeric sequence, as prescribed by Company (the
“Company Serial Number”).  Company’s written direction regarding the form and
alphanumeric sequence of the Company Serial Numbers to be applied to Company’s
initial order of STBs shall accompany or precede Company’s submission of its
initial purchase order to NeuLion.  With respect to any subsequent order of STBs
by Company, the form and alphanumeric sequence of the Company Serial Numbers may
be changed by Company in its sole discretion for any reason or no reason upon
written direction to NeuLion at the time Company submits a purchase order to
NeuLion for the corresponding order of STBs.  Prior to the date of delivery of
any shipment of STBs, NeuLion shall provide Company with a written list of
Company Serial Numbers for each STB contained in such shipment.


D.           General Provisions.


1.           All credit/debit card charges processed by NeuLion in connection
with the Service shall appear on such Subscribers’ credit/debit card statement
as a charge by the Company or its designated Affiliate, as prescribed at any
time and from time to time by Company in its sole discretion for any reason or
no reason.
 
Proprietary & Confidential
49

--------------------------------------------------------------------------------


 
EXHIBIT D
NEULION TRANSCODER SERVER SPECIFICATIONS


·             Two dual core Intel 2.0 GHz or higher processors
·             Two GB or more memory
·             Sixty GB or larger hard drive
·             One or more PCI-X and/or PCI-e slots (depending on video capture
card used)
·             Gigabit Ethernet network adapter
·             Windows Server 2003 or Windows XP Pro SP3 operating system
·             One or more Microsoft DirectShow compatible video capture card;
examples are:
o              Osprey-300/Osprey-440 Analog cards (requires PCI-X slot)
o              Osprey 530 SDI card (requires PCI-X slot)
 
 
 
Proprietary & Confidential
50

--------------------------------------------------------------------------------


 
EXHIBIT E
NEULION’S SET TOP BOX LIMITED WARRANTY


 
 
1.           NeuLion warrants to Subscriber that the STBs will be free from
defects in design, workmanship and materials and will allow Subscribers to
receive the Content via the Service if installed in accordance with the
instructions packaged with the STB and connected to an Internet connection
meeting the specifications set forth in such instructions, under normal use and
service, for one year following the date of sale by Company to the Subscriber. 
NeuLion’s obligation under this warranty shall be, at NeuLion’s sole option and
expense, to: (i) repair the defective STB or part; or (ii) deliver to the
affected Subscriber an equivalent Company branded STB or part.  In both
instances, NeuLion will pay for the shipment of the original and replacement STB
or part to and from the Subscriber.  All STBs and STB parts that are replaced
under this warranty must be returned to NeuLion and will become the property of
NeuLion.  Failure to return such defective STB or part will result in the
Subscriber’s account being charged the cost of a new STB or STB part.
 Replacement STBs or parts may be new or reconditioned.  NeuLion warrants any
replaced or repaired STB or part for the greater of ninety (90) days following
the date of replacement or one year following the date of original shipment of
the STB to the Subscriber.
 
2.           STBs returned to NeuLion by a Subscriber must be authorized by
Company as set forth in applicable Business Rules.  Return shipping from the
affected Subscriber to NeuLion will be paid by NeuLion if such STB is found to
be defective (using testing methods consistent with prevailing industry
standards) through no fault of the Subscriber; in all other cases, NeuLion will
charge Company for such return shipping.  The repaired or replaced STB will be
shipped to the Subscriber upon return authorization by Company as set forth in
applicable Business Rules, at NeuLion’s expense, and NeuLion will retain risk of
loss or damage until the item is delivered to the Subscriber.  NeuLion will use
reasonable commercial efforts to advance ship replacement STBs within one (1)
business day following return authorization by Company.
 
3.           NeuLion will not be liable under this limited warranty if its
testing and examination disclose that the alleged defect or malfunction in the
STB does not exist or results from: (i) failure to follow NeuLion’s
installation, operation, or maintenance instructions; (ii) unauthorized product
modification or alteration; (iii) abuse, misuse, negligent acts or omissions of
the Subscriber or persons under the Subscriber’s control; or (iv) acts of third
parties, acts of God, accident, fire, lightning, power surges or outages, or
other hazards.
 
4.           IF A NEULION STB DOES NOT OPERATE AS WARRANTED ABOVE, SUBSCRIBER’S
SOLE REMEDY FOR BREACH OF THAT WARRANTY SHALL BE REPAIR OR REPLACEMENT AT
NEULION’S OPTION, OR UPON CONSENT OF COMPANY, REFUND OF THE PURCHASE PRICE
PAID.  TO THE FULL EXTENT ALLOWED BY LAW, THE FOREGOING WARRANTIES AND REMEDIES
ARE EXCLUSIVE AND ARE IN LIEU OF ALL OTHER WARRANTIES, TERMS, OR CONDITIONS,
EXPRESS OR IMPLIED, EITHER IN FACT OR BY OPERATION OF LAW, STATUTORY OR
OTHERWISE, INCLUDING WITHOUT LIMITATION WARRANTIES, TERMS, OR CONDITIONS OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, SATISFACTORY QUALITY,
CORRESPONDENCE WITH DESCRIPTION, AND NON-INFRINGEMENT, ALL OF WHICH ARE
EXPRESSLY DISCLAIMED. NEULION NEITHER ASSUMES NOR AUTHORIZES ANY OTHER PERSON TO
ASSUME FOR IT ANY OTHER LIABILITY IN CONNECTION WITH THE SALE, INSTALLATION,
MAINTENANCE OR USE OF ITS PRODUCTS TO SUBSCRIBERS.
 
51

--------------------------------------------------------------------------------


 
5.           EXCEPT AS SET FORTH HEREIN AND IN THE AGREEMENT, NO OTHER
WARRANTIES, WHETHER EXPRESS OR IMPLIED, INCLUDING WITHOUT LIMITATION, THE
IMPLIED WARRANTIES OF MERCHANTABILTY AND FITNESS FOR A PARTICULAR PURPOSE, ARE
MADE TO SUBSCRIBERS BY NEULION.
 
 
 
52

--------------------------------------------------------------------------------


 
EXHIBIT F
NeuLion IPTV Service Support


NeuLion’s IPTV Service support provides for logging, categorization, analysis
and creation of resolutions to all support requests made by Company.   Request
resolutions can consist, among other options, of answers to questions, creating
of procedures to resolve and/or circumvent a problem, and changes to the Service
to correct a problem.


NeuLion’s web-based support request tracking system allows Company to log
requests, provide updates and review the status of the request logs, 24 hours
per day, 7 days per week, and 365 days per year.  For opened requests, there are
two types of technical support performed by NeuLion.


“Primary Support Services” address all requests opened on the support tracking
system. Primary Support Services personnel will work on requests *******.
“Emergency Support Services” are provided after Primary Support Services hours
for high severity requests only.  When a high severity request is opened outside
of Primary Support Services hours, a NeuLion support technician will be
automatically notified of the new request so that it can be addressed as quickly
as possible.  Within ******* of entering a high severity request a NeuLion
support technician will update the request.


Additionally, NeuLion has an Emergency Support Escalation telephone number,
which is available 24 hours a day, 7 days a week, that can be used for *******.
 
NeuLion provides web support services within the following timeframes.
 
 
Request Severity Description
Fix Plan Response
   
High Severity Requests - A “Service down” or Service operations halted condition
and a manual work around is not practical.
*******
   
Medium-High Severity Requests - A suspected “high impact condition” associated
with the Service causing significant problems.
*******
   
Medium-Low Severity Requests - An “intermittent or low-impact condition”
associated with the Service.
*******
   
Low Severity Requests - Questions concerning performance or use of the Service.
*******



NeuLion must use its best efforts to correct high severity requests, medium-high
severity requests and medium-low severity requests by continually working with
Company to provide a fix or work around that, respectively, eliminates a
“Service down” condition, a “high impact condition” and/or an “intermittent or
low-impact condition.”
 
53

--------------------------------------------------------------------------------


 
EXHIBIT G
Performance Standards


In its performance of the Services hereunder, NeuLion shall meet or exceed the
following Performance Standards:


Availability.  NeuLion shall ensure that the Service is Available ******* of the
time during each consecutive thirty (30) day period during the Term (this
provision shall be calculated on a per channel basis once Subscribers are
*******). “Available” and “Availability” (as the context requires) shall mean
that the Service is providing Content streaming in accordance with this
Agreement; provided that the following shall be excluded from the calculation of
Availability (“Permitted Downtime”):


(i)           Up to two (2) hours per month of scheduled maintenance, to be
performed during off-peak times to be mutually agreed upon between the Parties
and only upon three (3) days’ prior notice to Company; and


(ii)          Downtime caused by events outside of NeuLion’s reasonable control,
as measured by the highest standards of the hosting and video streaming
industries (which, for clarity, require that NeuLion employ failover equipment,
multiple streaming providers and other redundancies to mitigate the effects of
any given equipment or provider outage).




Availability shall be calculated as follows:


Available time in minutes / (43,200 – Permitted Downtime in minutes)


Failure to meet Content streaming Service Availability of ******* shall result
in a credit to Company on a pro-rata basis using the following formula:


(*******- Availability) x per Subscriber Monthly Operations Fee x the number of
Subscribers affected during the period of time Content streaming was unavailable
excluding Permitted Downtime 


 For illustration purposes:
Assuming there was a 2 hour unscheduled outage during the month that affected
25,000 subscribers, the following would apply - 


 
 
·
Actual Availability = (43,200 - 120) / 43200 = 99.7%

 
The SLA Availability Credit = (*******-99.7%) x *******
 
54

--------------------------------------------------------------------------------


 
Latency.         For Subscribers with 850 or more kbps internet bandwidth,
NeuLion shall ensure that the maximum latency for a linear broadcast channel to
begin play is *******, provided that latency failures identified by NeuLion as
being caused by a third-party, local Internet Service Provider are excluded from
this Performance Standard.


Packet Loss.   The average percent of IP packets dropped between routers inside
of NeuLion’s network shall not exceed ******* during a calendar month.


Video Quality. For Subscribers with 850 or more kbps internet bandwidth, NeuLion
shall ensure full D1/VGA video and AAC audio play-out at ******* provided, that
the Video Quality failures identified by NeuLion as being caused by a
third-party, local Internet Service Provider  are excluded from this Performance
Standard.


NeuLion shall verify compliance (or non-compliance) on a monthly basis with the
Availability Standards set forth in this Exhibit G.
 
 
 
55

--------------------------------------------------------------------------------


 
EXHIBIT H
STB Initial Startup Screen
[dish2.jpg]
 
 
 
56

--------------------------------------------------------------------------------


 

 

[dish1.jpg]
EXHIBIT I
Draft Press Release
[neulion.jpg]

 
DISH NETWORK® PARTNERS WITH NEULION TO DISTRIBUTE LIVE
INTERNATIONAL TV CHANNELS THROUGH IPTV PLATFORM


Plainview, NY and Englewood, CO., Jan. xx, 2010 – NeuLion, Inc. (TSX:NLN), an
end-to-end IPTV service provider of live and on-demand international, sports and
variety programming delivered via broadband, and DISH Network L.L.C., a
subsidiary of DISH Network Corporation (NASDAQ: DISH), today announced a
multi-year partnership to distribute certain DISH Network international channels
using NeuLion’s IPTV service.


DISH Network currently provides more than 14 million satellite TV customers with
the highest quality programming and technology at the best value. The
partnership with NeuLion enhances DISH Network’s current satellite distribution
in the U.S. by providing consumers without access to DISH Network satellite TV
the ability to access certain DISH Network international channels through IPTV.
DISH Network offers more than 180 international channels in more than 28
languages – more than any other pay-TV provider.


“DISH Network is the leading multichannel video provider for international
channels in the U.S.  Now DISH can provide nationwide distribution of
international content via both satellite and IPTV,” said Chris Kuelling, vice
president of International Programming for DISH Network.  “Some of our ethnic
customers prefer their content via satellite; others, may prefer broadband
delivery. Either way, we can now provide the best quality digital signals
directly to a television set without the need for a computer.”


As a leader in the IPTV space, NeuLion provides an end-to-end, multi-platform
service, allowing the delivery of live and on-demand content to the TV, PC and
Mobile devices – offering a universal platform that connects viewers
globally.  Components of the service include: encoding, personalization,
delivery, registration, monetization, support and reporting tools.


“We see distinct synergies between our respective television distribution
services and believe that DISH Network customers will benefit from the further
reach provided by a broadband offering,” said Chris Wagner, EVP of NeuLion. “We
believe that the match of our technology with DISH Network’s international
programming rights will greatly benefit ethnic communities in the United
States.”


DISH Network plans to launch its IPTV service in early 2010.


57

--------------------------------------------------------------------------------


 
About DISH Network L.L.C.
DISH Network L.L.C., the nation's HD leader, provides more than 14 million
satellite TV customers as of Dec. 10, 2009, with the highest quality programming
and technology at the best value, including the lowest all-digital price
nationwide. Customers have access to hundreds of video and audio channels, the
most HD channels, the most international channels, state-of-the-art interactive
TV applications, and award-winning HD and DVR technology including 1080p Video
on Demand and the ViP® 722 HD DVR, a CNET and PC Magazine “Editors’ Choice.”
Visit www.dishnetwork.com, follow on Twitter, @dishnetwork
(www.twitter.com/dishnetwork), or become a Fan on Facebook,
www.facebook.com/dishnetwork.


About NeuLion
Based in Plainview, NY, Sanford, Florida and Toronto, Ontario, NeuLion (TSX:NLN)
works with content partners to develop end-to-end solutions for multimedia IPTV
services. The NeuLion IPTV Platform encodes, delivers, stores and manages an
unlimited range of multimedia content and the Operational Support System (OSS)
maintains all billing and customer support services. Content partners are
responsible for content aggregation and the sales and marketing for the
individual IPTV service. The Company ranks as a world leader in customer/partner
relationships with sports and international television content partners
including, in sports, the NHL, the NFL, NCAA Division I schools and conferences
and, in respect to international television aggregators and networks, KyLinTV
(Chinese), ABS-CBN (Filipino), Talfazat (Arabic), TV-Desi (South Asian) and Sky
Angel (Christian). Customer/partner content can be viewed by way of Internet on
PCs and on the television through the Company’s IPTV set top box.


Forward-Looking Statements
Certain statements herein are forward-looking statements and represent NeuLion's
current intentions in respect of future activities. These statements, in
addressing future events and conditions, involve inherent risks and
uncertainties. Forward-looking statements can by identified by the use of the
words "will," "expect," "seek," "anticipate," "believe," "plan," "estimate,"
"expect," and "intend" and statements that an event or result "may," "will,"
"can," "should," "could," or "might" occur or be achieved and other similar
expressions. Forward-looking statements involve significant risk, uncertainties
and assumptions. Many factors could cause actual results, performance or
achievements to differ materially from the results discussed or implied in the
forward-looking statements. These factors should be considered carefully and
readers should not place undue reliance on the forward-looking statements.
Although the forward-looking statements contained in this release are based upon
what management believes to be reasonable assumptions, the Company cannot assure
readers that actual results will be consistent with these forward-looking
statements. These forward-looking statements are made as of the date of this
release and the Company assumes no obligation to update or revise them to
reflect new events or circumstances, except as required by law.  Many factors
could cause the actual results, performance or achievements of the Company to be
materially different from any future results, performance or achievements that
may be expressed or implied by such forward-looking statements, including: the
integration of the businesses of NeuLion and its subsidiaries NeuLion USA and
Interactive Netcasting Systems Inc., our continued relationships with
 
58

--------------------------------------------------------------------------------


 
our channel partners, general economic and market segment conditions, competitor
activity, product capability and acceptance, rates, technology changes and
international risk and currency exchange.  More specific risks include that
NeuLion, NeuLion USA and Interactive Netcasting Systems Inc. will not be able to
realize some or all expected synergies due to incompatibilities in our
businesses, the inability of management to bring about such synergies or a
changing business environment rendering such synergies inadvisable or
uneconomical. After integrating the businesses, the suite of service offerings
may not perform as expected if shifting demand moves in a direction away from
our expected business model, if competitors are able to take market share away
from us or if changing technology adversely impacts us.  In addition, while the
Company expects its content partners and those of its subsidiaries to continue
and expand their relationship with each of us, there can be no assurance that
such relationships will continue as expected, or at all.  A more detailed
assessment of the risks that could cause actual results to materially differ
from current expectations is contained in the "Risk Factors" section of the
Company’s 2008 annual MD&A and AIF filed on www.sedar.com and Registration
Statement on Form 10, as amended, available on www.sec.gov.


###
 
Press Contacts:


DISH Network Contact
Allyson Mylrea
Corporate Communications Coordinator
DISH Network L.L.C.
press@dishnetwork.com




Jennifer Powalski
Corporate Communications
516-622-8334
jennifer.powalski@neulion.com




Investor Relations Contact:
G. Scott Paterson
Vice Chairman
416-368-6464
scott.paterson@neulion.com
 
 
59

--------------------------------------------------------------------------------

 